Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 1 of 55 PageID #: 705




                 EXHIBIT 2
  Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 2 of 55 PageID #: 706




                    EXPERT CASE SPECIFIC REPORT OF MS. BECKY SMITH

                                  BY DANIEL S. ELLIOTT, MD.


Background And Qualifications

       I am a Professor of Urology, section of Female Urology and Reconstructive Pelvic

Surgery, at Mayo Clinic Graduate School of Medicine in Rochester, Minnesota. My current

curriculum vita, attached hereto as Exhibit “A,” more fully and accurately reflects my training,

background, academic activity and publications. However, briefly I received an M.D. in 1993

from Loma Linda University School of Medicine in Loma Linda, California. Following

graduation from medical school, I completed one year of General Surgery and five years of

Surgical Urology residency at the Mayo Graduate School of Medicine at the Mayo Clinic in

1999. I then completed a one-year advanced surgical fellowship at Baylor College of Medicine

in Houston, Texas, in Neurourology, Urodynamics and Voiding Dysfunction. I then re-joined

the faculty at the Mayo Clinic, where I have spent the last sixteen years specializing in treating

pelvic organ prolapse and urinary incontinence in women and urinary incontinence in men. I

have published over sixty peer-reviewed articles and given over a hundred lectures nationally

and internationally pertaining to urinary incontinence and pelvic organ prolapse.          I have

specifically authored three published scientific manuscripts dealing with porcine submucosal

intestines. A colleague and I were the first to perform robotic sacrocolpopexy surgery for the

treatment of high-grade prolapse and to publish extensively on the subject. I am a frequent

invited national and international lecturer at medical and surgical conferences addressing pelvic

organ prolapse, its evaluation, treatments, surgical options and management of complications. I

have taken and passed the subspecialty credentialing process recently established by the

combined boards of the American Board of Urology and American Board of Obstetrics and


                                                1
  Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 3 of 55 PageID #: 707




Gynecology in Female Pelvic Medicine and Reconstructive Surgery. My curriculum vitae is

attached as Exhibit A.

Basis of Opinions

       I have been asked to provide opinions regarding the subject of pelvic organ prolapse and

stress urinary incontinence, the evaluation, treatments, surgical options and management of

complications of these conditions, as well as to address the actions of C.R. Bard, Inc. (Bard)

regarding its transvaginal mesh products. My opinions are based on my personal knowledge,

experience, and my investigation in this case. All of my opinions, and the basis of those

opinions, are true and correct to the best of my knowledge and belief, including those related to

scientific and medical issues, which I believe are true and correct to a reasonable degree of

scientific and medical certainty. I understand discovery is still ongoing in this case and I reserve

my right to amend my opinions if further information is provided in any form including, but not

limited to corporate documents, depositions and the expert reports of both Plaintiff and Defense

experts. I incorporate herein my previous general expert reports filed in the Bard MDL.

       My opinions and conclusions regarding the Bard products, the surgical procedures, and

the impact on Ms. Smith as covered throughout this report, have not been derived in isolation or

are the basis of solitary data and opinion. But rather, my report has been formed and influenced

by multiple sources, briefly summarized below:

       •   The available medical records as they pertain to Ms. Smith and her medical treatment.

       •   Independent, personal clinical and laboratory porcine submucosal intestine mesh-
           specific research and research with synthetic mesh-specific function and
           complications:

               o Clinical manuscripts pertaining to female SUI, female pelvic organ prolapse
                 and their complications and mesh-specific complications; and

               o Animal laboratory studies regarding the effects of polypropylene mesh and
                 host foreign body response and inflammatory response.

                                                 2
Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 4 of 55 PageID #: 708




    •   By advanced surgical fellowship training in Voiding Dysfunction and Neurourology,
        which is above and beyond the normal six-year urologic surgical training and
        American Board of Urology board certification process.

    •   My personal surgical and clinical experience as a Female Pelvic Medicine and
        Reconstructive surgical specialist at a high volume tertiary center managing highly
        complicated SUI patients and the management of mesh-related complications.

    •   Attendance, participation and membership in national and international Urological
        and Gynecological surgical meetings, including, but not limited to the International
        Pelvic Pain Society, International Continence Society meeting, Society of Female
        Urology and Urodynamics meeting, American Urologic Association meeting,
        Canadian Urological Association meeting, UCLA State of the Art Urology meeting,
        European Urological Association Subsection of Female Urology and Reconstructive
        Urology; All of which specifically focus on the complexities of treating female SUI
        and the treatment and management of complications associated with such treatments.

    •   Preparing and giving invited lectures specifically focus on the complexities of
        treating female SUI and the treatment and management of complications associated
        with such treatments at national and international lectures including, but not limited
        to, the International Continence Society meeting, Society of Female Urology and
        Urodynamics meeting, American Urologic Association meeting, Canadian Urological
        Association meeting, UCLA State of the Art Urology meeting, European Urological
        Association Subsection of Female Urology and Reconstructive Urology;

    •   Personal interactions and discussion with national and international urologic,
        gynecologic, urogynecologic and general surgery colleagues regarding the
        management of SUI in women, manifestation of mesh-specific complications and the
        treatment of mesh-specific complications.

    •   Review of the readily available medical literature pertaining to the treatment of SUI
        and the management of its complications from sources including but not limited to
        medical journals and the United States National Library of Medicine and the National
        Institute of Health.

    •   As a surgical journal editor or reviewer for 15 urologic and/or gynecologic journals.
        And, being named Best Reviewer in Female Urology/Incontinence/Neurourology for
        two consecutive years (2012-2013) for the Journal of Urology indicating the highest
        honor awarded by the editor of the Journal of Urology for excellence in manuscript
        review and preparation.

    •   All documents listed in my previously filed MDL reports, as well as those listed in
        Exhibit B.




                                            3
  Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 5 of 55 PageID #: 709




        In general, my expert opinions can be summarized as follows. This is not intended to be

an exhaustive recitation of my opinions in this case. The full scope of my opinions is described

in further detail in this report.

Becky Smith:

        I have been asked to review the pertinent medical records pertaining to the care of Ms.

Smith, and to provide this written report regarding my opinions of her care, surgery, and

treatment. Also, I have been asked to provide a written diagnosis and prognosis. As part of this

process and as part of any routine examination I perform on a daily basis in my practice, I must

perform a thorough differential diagnosis to include and exclude all possible sources for the

given patient’s condition. The following list is a representative example of the many of the

differential diagnoses that I use routinely, and in the case of Ms. Smith, to reach my final

opinions:

        GYNECOLOGIC:
          1. Endometriosis
          2. Gynecologic malignancy
          3. Pelvic congestion syndrome
          4. Pelvic inflammatory disease
          5. Pelvic adhesions
          6. Leiomyoma
          7. Dysmenorrhea
          8. Adnexal cysts
          9. Ectopic pregnancy
          10. Pelvic organ prolapse
          11. Mesh extrusion
          12. Mesh arm banding
          13. Mesh contraction

        GENITOURINARY:
          1. Bladder neoplasia
          2. Interstitial cystitis
          3. Radiation cystitis
          4. Detrusor sphincter dyssynergia
          5. Urethral diverticulum
          6. Chronic UTI

                                               4
  Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 6 of 55 PageID #: 710




           7. Recurrent acute UTI
           8. Post urinary tract infection syndrome
           9. Urinary tract stones
           10. Bladder and urethral mesh erosion
           11. Bladder foreign body
           12. Inflammatory response

       GASTROLOGICAL:
         1. Constipation
         2. Inflammatory bowel disease
         3. Irritable bowel disease
         4. Diverticular disease
         5. Chronic intermittent bowel obstruction
         6. Ischemic bowel disease
         7. Dyschezia
         8. Hemorrhoids
         9. Anal fissures

       MUSCULOSKELETAL:
         1. Fibromyalgia
         2. Pelvic floor myalgia
         3. Pelvic floor dysfunction

       NEUROLOGIC:
         1. Herniated vertebral disc
         2. Stroke
         3. Spinal cord injury
         4. Degenerative disc disease
         5. Shingles
         6. Upper and lower motor neuron disorder or disease process
         7. Peripheral nerve degeneration
         8. Nerve impingement syndromes
         9. Nerve entrapment syndromes

       PSYCHIATRIC:
          1. Malingering
          2. Somatization disorder
          3. Anxiety disorder

       Ms. Smith’s past medical history is significant for migraines, GERD, anxiety, depression,

menorrhagia, G6P6, possible fibrocystic breast disease (although she has had no biopsy) a tubal

ligation in the late 1980’s, and she’s a nonsmoker.




                                                5
  Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 7 of 55 PageID #: 711




       On March 7, 2001, Ms. Smith saw Dr. Logan to establish care. Dr. Logan ordered

routine labs in light of Ms. Smith’s history of anemia. Dr. Logan reviewed her lab results four

days later and found “a marked microcytic hypechromic anemia”Ms. Smith followed up six days

later regarding her labs. Dr. Logan found radical profound anemia likely related to a menstrual

loss/iron deficiency.

       Ms. Smith followed up with Dr. Logan on March 30, 2001, at which time he diagnosed

anemia, iron deficiency that was “probably GYN-related blood loss” and ordered additional

bloodwork. He also diagnosed a heart murmur and ordered an echocardiogram.

       May 4, 2001, Ms. Smith saw Dr. Logan for follow-up of blood tests. She reported taking

her iron faithfully with the exception of iron holidays due to stomach pain.        Dr. Logan’s

impressions were “[i]ron deficiency anemia probably GYN related blood loss”.

       Ms. Smith followed up with Dr. Logan regarding her heavy menses on June 8, 2001, at

which time Dr. Logan’s impressions were dysfunctional uterine bleeding and anemia. Provera 10

mg for 10 days was prescribed. She saw Dr. Logan again on November 9, 2001, at which time

she reported ongoing problems with heavy menstrual periods and anemia. Dr. Logan prescribed

Desogen to regulate her periods.

       On February 3, 2003, Ms. Smith was evaluated by OB/GYN Mitchell J. Strauss, M.D. for

complaints of heavy menses.        Ms. Smith explained that Dr. Logan placed her on oral

contraceptives, which caused a temporary improvement in her menses. However, her heavy

cycles returned after a few months. She also explained that she was iron deficient as a result of

her heavy cycles, and iron therapy upset her stomach. Dr. Strauss performed a pap smear and

ordered a pelvic ultrasound to rule out fibroids. He also preformed a pelvic exam and found her

cervix was parous and nontender, uterus was anteverted/anteflexed, slightly enlarged to



                                               6
  Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 8 of 55 PageID #: 712




approximately 10 weeks’ size, and adnexa were negative bilaterally. Dr. Strauss also

recommended that she “start on a high-dose anti-inflammatory therapy consisting of Motrin 800

mg q. 8 hours for five days at the beginning of each cycle.” Ms. Smith was “loath to consider a

hysterectomy,” so Dr. Strauss counseled her on the Mirena IUD and endometrial ablation, and

provided literature on both devices.

       Ms. Smith underwent a pelvic ultrasound on February 5, 2003. Dr. Jeffrey Blanche made

the following findings:

       1. A few fibroids enlarging the uterus to 6.4 cm AP diameter, 6.5 cm to 7.4 cm
          transverse diameter, and approximately 12 cm in length. A 3.5 cm anterior
          submucosal fibroid is noted in the upper body of the uterus. A few smaller fibroids
          are noted in the posterior myometrium.

       2. A 1.5 cm simple left ovarian cyst. The right ovary could not be demonstrated. No
          free fluid is identified.

       On February 20, 2003, Ms. Smith returned to Dr. Strauss for review of her ultrasound

results. She was informed of the submucous fibroid present on ultrasound, which was the likely

cause of menorrhagia not resolving with oral contraceptives. Dr. Strauss offered hysterectomy

or hysteroscopic myomectomy, and Ms. Smith stated she would prefer hysteroscopic surgery due

to easier recovery.

       Ms. Smith had a preoperative visit for hysteroscopy with endometrial ablation on April 7,

2003. The following day, Dr. Strauss performed the hysteroscopy with endometrial ablation.

The preoperative diagnosis was submucous fibroid and menorrhagia; the postoperative diagnosis

was menorrhagia. In his operative note, Dr. Strauss described the procedure as follows:

       “The uterine cavity was closely inspected and no obvious signs of submucous fibroid

       were noted. There were several deep clefts of the endometrial lining, but no polyps were

       seen. Due to the patient’s menorrhagia, it was decided to perform an endometrial

       ablation. Two strips of endometrial tissue were obtained, using an Endoloop and the

                                               7
  Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 9 of 55 PageID #: 713




       electrode was then switched for a barrel-shaped resecting loop. Using the high wattage

       setting on the Versa point machine an endometrial ablation was then performed

       beginning at each cornu, then extending anteriorly for the anterior portion of the

       endometrial cavity, and then, finally, posteriorly. The ablation was carried out to the

       lower uterine segment until the level of the cervical junction was reached. Any areas of

       bleeding were coagulated, using the barrel with the coagulation setting. After the ablation

       was completed, the endometrial cavity was closely inspected and no further bleeding was

       noted. The instruments were then removed under direct visualization, the tenaculum

       removed, and a sponge stick placed against the cervix, removed and noted to be dry. The

       anesthesia was then reversed and the patient was taken to the Recovery Room in stable

       condition.”

There were no complications and Ms. Smith’s estimated blood loss was less than 30 cc. Dr.

Strauss noted the following findings:    “A uterus sounded to 12 cm with normal-appearing

endometrial lining, but no obvious fibroid apparent. There were several deep uterine folds, but

no polyps.”

       Endometrial specimens from Ms. Smith’s April 8, 2003 procedure were reviewed by

pathologist Xiaohong Cia, M.D. The microscopic description of the endocervical curettings:

“Section shows two pieces of soft tissue. One piece is heavily cauterized endomyometrial tissue

The glands/stroma ratio of this endometrial tissue is normal without evidence of hyperplasia,

dysplasia or malignancy. The second piece is squamous mucosa showing [n]ormal maturation

without evidence of HPV effect, dysplasia or malignancy.”           Dr. Cia diagnosed “heavily

cauterized endometrial tissue, negative for hyperplasia, dysplasia or malignancy” and a

“fragment of squamous mucosa, negative for dysplasia.”



                                                8
 Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 10 of 55 PageID #: 714




       Ms. Smith saw Dr. Strauss on April 24, 2003 to follow-up after her hysteroscopy with

endometrial ablation. She reported light spotting/discharge after her surgery but no cramps. On

exam, Dr. Strauss found “vault with very light amount of old blood; cervix closed, nontender.”

He directed Ms. Smith to return for follow-up in 2 months.

       On May 28, 2003, Ms. Smith returned to Dr. Strauss and reported “absolutely lighter

bleeding than prior to procedure, however, her cycles are completely unpredictable and she now

is bleeding daily, ranging from spotting to light menstrual bleeding. Definitely not happy,

although admittedly feeling less anemic and bleeding less than before.” Dr. Strauss provided

several options to improve bleeding further, including repeating ablation, hysterectomy,

progesterone therapy on a cyclic basis, and IUD. He prescribed Prometrium on a cyclic basis for

10 days each month starting with next menses.

       Ms. Smith saw Dr. Strauss again on August 14, 2003 to follow up regarding irregular

menses. She complained that the 10 day course of Prometrium was too short and induced

prolonged menstrual cycles. Dr. Strauss’s assessment and plan was for Ms. Smith to continue

Prometrium for 14-18 days each month and explained that if menses become prolonged again or

she simply tires of continuing Progesterone therapy, repeat ablation was possible.

       On July 1, 2004, Ms. Smith Saw Dr. Strauss for her annual exam. She complained of

passing clots and more menstrual cramping. Dr. Strauss assessed “slowly worsening menses

despite endometrial ablation 1 year ago” and discussed repeat endometrial ablation with newer

techniques.

       On February 25, 2005, Ms. Crissman saw Lynn Hoth, APRN for depression,

onychomycosis and low back pain. Ms. Hoth increased her Lexapro to 20mg QD, prescribed




                                                9
 Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 11 of 55 PageID #: 715




Lamisil 250mg QD for 6 weeks, and heat or ice or ibuprofen for low back pain. She was also

counseled on lifing correctly and twisting carefully.

       Ms. Smith had an annual exam with Lynn Hoth on September 14, 2005. She reported a

little urine loss with coughing, and irregular periods with spotting on and off since last period.

       On January 1, 2007, Ms. Smith returned to Lynn Hoth for her annual exam.                  Her

urinalysis and GYN assessment were normal.

       July 19, 2007, Ms. Smith saw Lynn Hoth and complained of ongoing hand and arm

tingling and pain. Ms. Hoth assessed a possible subclavian compression or nerve entrapment.

An MRI of C-Spine was taken on August 16, 2007. The clinical information provided noted by

Dr. Natalie Ku stated “[n]eck pain, numbness and hyperreflexia. Incontinence, possibly

myelopathy.” Dr. Ku’s impressions were “multilevel disk and facet degenerative change with

forminal and central canal narrowing ranging up to mild-moderate.”

       On October 30, 2007, Ms. Smith underwent a transvaginal pelvic ultrasound.                The

indications for the ultrasound were “[d]ysfunctional uterine bleeding. History of submucosal

leiomyoma, now no menses for 3 weeks. History of endometrial ablation approximately 2 or 3

years ago.” Jeff Blanche, M.D. reviewed the ultrasound and his impressions were: “The uterus

has decreased in AP diameter, corresponding with a decrease in fibroid size, particularly the

anterior submucosal fibroid, which appears to have decreased from 3.5 to 1.8 cm. The inferior

endometrium was not fully visualized due to diffuse anterior fibroid changes.”

       On November 15, 2007, Ms. Smith was evaluated by Julie Crawford, M.D. for irregular

uterine bleeding and urinary leaking. Ms. Smith reported having irregular vaginal bleeding since

January of 2007, bleeding heavily and bleeding approximately 3-4 weeks per month. She also

reported urinary leaking with cough, laughing, and sneezing for the past several years requiring



                                                 10
 Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 12 of 55 PageID #: 716




incontinence pads. She denied urge incontinence and reported that she was able to control her

bladder when it was full. Based on her history of failed hormonal treatment, Ms. Smith indicated

that she would like to move forward with surgical intervention for treatment of uterine bleeding

issues. She also stated that she was interested in surgical treatment for her stress incontinence.

Dr. Crawford’s treatment plan was: vaginal hysterectomy “plus or minus a BSO, plus or minus a

TVT or TOT” and “Dr. Kim with urology was consulted to evaluate [Ms. Smith] for stress

urinary incontinence and to evaluate if a TVT or TOT is appropriate at time of vaginal

hysterectomy.”

       On November 30, 2007 Ms. Smith was evaluated by Dr. Jin-Hee Kim for complaints of

stress urinary incontinence (SUI). Ms. Smith denied problems with urinary urgency or urge

incontinence. The pelvic exam was significant for a grade I-II cystocele and a mild rectocele.

Dr. Kim concluded that Ms. Smith, at the time of her vaginal hysterectomy would also undergo

an Avaulta anterior repair to treat the anterior prolapse and a Align TO sling to treat the SUI.

The risks and benefits were discussed with Ms. Smith: “I talked with her about the possibility of

doing an Avaulta repair as well as a cystoscopy. A full PARQ conference was held regarding

the procedure.”

       On January 15, 2008, Dr. Julie Crawford performed a total vaginal hysterectomy and Dr.

Kim performed an Avaulta anterior repair and implanted an Align TO sling. Symptomatic

uterine fibroids with resultant heavy periods was the indication for the hysterectomy. During the

Avaulta portion of the procedure, Dr. Kim passed the Avaulta needle “… through the inferior-

most incision, until it could be felt right in front of the ischial spine and exteriorized, and the

very proximal arm of the mesh was threaded through and brought out. Care was taken after each

of the passes to ensure there was no buttonholing of the vaginal skin.” This maneuver was



                                                11
 Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 13 of 55 PageID #: 717




repeated on the contralateral side and the mesh was trimmed accordingly: “A similar procedure

was undertaken on the other side, and excess mesh material on the proximal edge of the mesh

was trimmed off.” Dr. Kim then adjusted the tension on the mesh so as to reduce the anterior

prolapse and placed sutures to keep the mesh in place: “The mesh was then tightened, and the

proximal edge was anchored down with 2-0 Vicryl.” Next, Dr. Kim addressed the superior

portion of the transobturator needle passage: “The Avaulta needle was passed then through the

middle incision through the superior portion of the obturator foramen and exteriorized, and the

distal edge arms of the mesh were threaded through and brought out. This similar procedure was

undertaken on the other side as well.” Again, Dr. Kim trimmed the mesh so as to ensure it would

lay flat: “The mesh in the distal edge was also trimmed to size and allowed to lie flat, and 2-

0 Vicryl was used to anchor the distal edge of the mesh to the perivesical fascia.” For the Align

TO portion of the case, Dr. Kim placed the mesh through the obturator foramen and then ensured

the mesh lay flat under the urethra: “… and the sling itself was allowed to lie flat in the

midurethral region; 2-0 Vicryl was also used to allow the mesh to be in the correct position.”

The cystoscopy confirmed there were no intraoperative injuries to the bladder or urethra.    The

procedure and immediate postoperative course were uncomplicated.

       The surgical pathology report for Ms. Smith’s uterus and cervix was completed on

January 17, 2008.    Donald Schafer, M.D. diagnosed total uterus with benign proliferative

endometrium; extensive adenomyosis, myometrium; and squamous metaplasia, cervix.

       On January 23, 2008 Dr. Kim noted that Ms. Smith was doing “… extremely well” and

was urinating without any problems. The physical exam confirmed the incision was healing well

and her cystocele was “… completely gone.”          There was also “… no sign of any mesh

extrusion.” Dr. Kim recommended Ms. Smith continue taking vaginal estrogen cream.



                                               12
 Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 14 of 55 PageID #: 718




       On February 13, 2008, Dr. Kim noted again that Ms. Smith was doing “... extremely

well,” was urinating without any problems and having regular bowel movements. The physical

exam revealed some Vicryl stitches in place, which Dr. Kim assessed to be “quite normal four

weeks postop. She confirmed that Ms. Smith’s cystocele was “… completely gone.” There was

also “… no sign of any mesh extrusion.” Dr. Kim recommended Ms. Smith continue taking

vaginal estrogen cream.

       On April 9, 2008, Ms. Smith saw Kristi Windom, PAC complaining of mesh extrusion.

Ms. Windom’s impression was mesh extrusion and her plan was for vaginal excision of mesh.

       On January 16, 2009 Ms. Smith returned to see Dr. Kim with a new complaint of vaginal

mesh exposure beginning roughly one month prior: “However, about a month ago [12/2008] her

husband noticed some evidence of mesh during sexual intercourse and this is becoming

progressively worse.” The physical exam was significant for mesh exposure: “anterior vaginal

wall does have mesh extrusion mostly in the very proximal edge of the mesh.         No other

abnormalities were noted.” Dr. Kim recommended restarting Estrace® cream, “but because of

the extent of the erosion, I think this needs to be treated surgically.”

       On January 20, 2009 Dr. Kim returned Ms. Smith to the operating room to surgically

treat the mesh exposure. During the procedure, Dr. Kim made a “… transverse incision was

made alongside where the mesh was extruding… and the excess mesh material was removed

quite easily. The edge of the vaginal incision was hten undermined to allow the edges to come

back together, and again, all the excess mesh material was easily removed.” The edges of the

incision were closed with 2-0 Vicryl.

       On February 6, 2009, March 5, 2009 and April 16, 2009 visits Dr. Kim noted Ms. Smith

was doing very well and there was no palpable evidence of recurrent mesh exposure. On April



                                                  13
 Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 15 of 55 PageID #: 719




16, 2009, Dr. Kim repeated the physical exam and demonstrated that “… the anterior vaginal

wall has healed up completely. I do not feel any mesh extrusion.” Dr. Kim felt that Ms. Smith

was doing extremely well and recommened following up only on an as needed basis.

       Ms. Smith saw Lynn Hoth for her annual exam on April 27, 2010. She reported that she

had “mesh (bladder repair) redone a year ago and has had no problems with it since and seen by

Dr. Kim.”

       On February 16, 2012, Ms. Smith saw Ms. Hoth for her annual exam. She reported no

urinary symptoms but complained of pelvic pain with exercise. Her GYN assessment was

normal and urinalysis was negative.

       Ms. Smith saw Ms. Hoth for her annual exam on August 8, 2013. She complained of

bothersome arm pain “but has no other complaints today.”              Ms. Smith had a normal

gynecological examination. Vaginal discharge was noted and Ms. Hoth ordered a gram stain,

which revealed no white blood cells, no yeast, no “clue cells” and the smear was not consistent

with bacterial vaginosis.

       Ms. Smith visited Ms. Shawn Nicolle Kuehl, NP to establish care and for a well-woman’s

visit on March 21, 2017. Ms. Smith complained of aching pain in the pelvic area that was

similar to the pain she experienced prior to the mesh revision in 2009. She reported feeling pain

deep in vagina during intercourse. During the vaginal exam, Ms. Kuehl noted that the “bladder

sling plapable anteriorly during bimanual exam.” Ms. Kuehl states that she “[d]iscussed options

for vaginal pain, that is possibly from mesh. I advised starting with vaginal Estrogen cream, we

will trial for 2 months and see if it provides relief. Another option is to see Dr. Gerken Ob-Gyn

for a steroid injection. And we may refer to a Specialist in Portland for consult for mesh removal




                                               14
 Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 16 of 55 PageID #: 720




if she does not get adequate pain relief. She understands the options and would like to start with

vaginal Estrogen.”

       Ms. Kuehl visited with Ms. Smith on August 13, 2018 for a well-woman’s visit. On this

visit, Ms. Kuehl noted that Ms. Smith was complaining of continued problems with vaginal pain

following the implantation of Avaulta: “She then had vaginal pain, and the mesh was trimmed

one year after the procedure, which did not resolve the pain.”

       On August 23, 2018, Dr. Linsey Waugh evaluated Ms. Smith for “Pain and discomfort

with bladder sling and vaginal mesh.”         Dr. Waugh documented that since the Avaulta

implantation, “… she has had a constant dull pain especially with intercourse.” The Pain is “…

level 2 on scale 1-10.” Ms. Smith was sexually active, however, “has decreased frequency of

intercourse due to pain. This is affecting her quality of life. Pain is during deep penetration.

Aching in nature. Pain worsens with different positions but is present all of the time. Does not

interfere with orgasm. Does not have issues with vaginal lubrication. Does not use lubrication.

Does not use estrogen cream on a regular basis.” The physical exam was significant for “Normal

postmenopausal atrophic appearance with reduce rugae.” Pain was noted overlying the vaginal

mesh: “On palpation significant TTP over mesh anteriorly and laterally to linea.” There was

also noted a posterior prolapse to hymen.

       Ms. Smith was then refered to Dr. Mary Denman for evaluation of the mesh

complications and pain: “Pelvic pain with intercourse, feels a bulge with and after a BM.” Dr.

Denman documented: “About a year after the procedure, she did have vaginal bleeding and went

back to the OR for a mesh revision. She was on vaginal estrogen around the time of her

surgeries but not long term. She has not had pelvic floor PT. She is not on pain medication. She

does not have incontinence of urine. She does have issues with bowel incontinence, however,



                                                15
 Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 17 of 55 PageID #: 721




that has been becoming more troublesome.” The physical exam was significant for vaginal pain,

mesh contraction and banding: “Vagina: rugae diminished, thick banding on anterior wall

painful to palpation, approximately 2 cm in width at max with lateral arms ? obturator.” Dr.

Denman then discuused the treatment options and risks for Ms. Smith:

       “Pain/mesh - long discussion held regarding likely surgery that she had, reason for

       scarring, likelihood of decreasing pain with mesh removal; she is likely to get some

       benefit given she has isolated pain at the site of the mesh. I would not advocate for

       complete arm removal as she has neither obturator tenderness nor ischial spine

       tenderness, the most likely anchor points. Discussed worst case scenarios of no change in

       pain, fistula, need for further surgery, return of incontinence and/or prolapse. We did

       discuss the majority of patients - 70% do not opt for further surgery after mesh removal.

       Discussed need for PT after surgery to help decrease scar tissue formation as well as

       decrease pain. Discussed need for perioperative vaginal estrogen to improve healing.

       Discussed limited data guiding management however at this point she is interested in

       being more aggressive.”

       On follow up visit on October 26, 2018, Dr. Denman described Ms. Smith’s condition as:

“59 yo with excessive scarring from prior vaginal mesh procedure.” Dr. Denmen consented Ms.

Smith for surgical exploration and removal of the Avaulta mesh: “She has a history of an

anterior mesh placed for prolapse that subsequently caused her a great deal of pain. She has tried

to manage this however it is not improving and she would like the mesh removed to allow for

increased vaginal mobility and the potential for improvement with physical therapy.”

       On November 16, 2018 Dr. Denman returned Ms. Smith to the operating room with the

indication of “Deep dyspareunia.” During the surgery, Dr. Denman noted vaginal mesh scarring



                                               16
 Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 18 of 55 PageID #: 722




and contraction along with mesh exposure: “Moderate scarring of contracted mesh at level of

trigone/UVJ with close approximation to both anterior vaginal wall with likely mild erosion in

midline with also close approximation to the bladder mucosa without bladder entry.”         Dr.

Denman was able to isolate the mesh and resect it:

       “The mesh was noted to be easily palpable with granulation tissue in the midline at a

       significant dimpling area so this was incised. Midline blue mesh was noted and therefore

       the mesh was carefully dissected away from the underlying tissue.”

       “We then opened the vaginal mucosa and unroofed the vaginal mucosa off towards the

       lateral vaginal fornixes with Metzenbaum scissors. The mesh was grasped in the midline

       with an Allis clamp, transected with Mayo scissors, and then the underlying dissection

       was carried towards the bilateral vaginal fornix and bilateral obturator foramen.”

       “During this dissection it was noted the bladder mucosa was quite close to the mesh

       material. The mesh was dissected laterally as far as possible and then amputated with

       Mayo scissors and sent for pathology.”

The cystoscopic exam was negative for mesh erosion into the bladder and urethra.            The

pathology report documented the extent of the mesh removed:          “… five fragments of clear

plastic mesh material with deeply embedded pink-tan soft tissue. The fragments range from 1.0 x

0.8 x 0.6 cm to 2.5 x 1.6 x 0.4 cm.”

       On the December 3, 2018 visit, Dr. Denman noted a small separation of the vaginal

incision measuring less than 0.5 cm. Follow up visit on January 2, 2019 there remained a “…

small area of midline granulation tissue.” The exam was nontender.




                                                17
 Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 19 of 55 PageID #: 723




Opinions:

       Based upon my medical education, and my review of the currently available medical

literature pertaining to Ms. Smith, with a high degree of medical certainty, I have come to the

following medical diagnoses:

       1. As a result of the implant of the Bard Align TO and Avaulta products and the
          subsequent foreign body reaction and chronic inflammatory response, Ms. Smith
          developed problematic vaginal mesh exposure and erosion requiring surgery to repair.

       2. As a result of the implant of the Bard Align TO and Avaulta products and the
          subsequent foreign body reaction and chronic inflammatory response, Ms. Smith
          developed painful contracture and banding of the mesh.

       3. As a result of the implant of the Bard Align TO and Avaulta products and the
          subsequent foreign body reaction and chronic inflammatory response, Ms. Smith’s
          vagina has scarred and narrowed resulting in severe pain.

       4. Ms. Smith has severe vaginal pain resulting in dyspareunia.

       5. Through no fault of the implanting surgeon, the resultant reaction from Avaulta and
          Align TO has caused severe compromise in Ms. Smith’s quality of life.

       Based upon my medical education, my experience, and my review of the currently

available medical literature pertaining to Ms. Smith, with a high degree of medical certainty, I

have come to the following conclusions regarding Ms. Smith’s prognosis and chance for

recovery:

       1. Pelvic Pain and Vaginal Pain: Prognosis is poor. It is highly unlikely, even with
          aggressive physical therapy and biofeedback, for Ms. Smith to have complete
          resolution of the pelvic and vaginal pain.

       2. Dyspareunia: Prognosis is poor. It is unlikely, even with aggressive physical
          therapy, biofeedback and pelvic floor retraining, for Ms. Smith to have complete
          resolution of her sexual dysfunction.

       Based upon my review of Ms. Smith’s medical records, my experience and education,

review of the available medical literature and examination of Ms. Smith, I currently hold the




                                              18
 Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 20 of 55 PageID #: 724




following opinions to a reasonable degree of medical certainty. I reserve the right to supplement

and revise my opinions regarding Ms. Smith if further information becomes available.

       1. Ms. Smith was not able to make a fully informed medical decision regarding the
          implantation of Avaulta and Align TO mesh because Bard failed to fully disclose the
          risks, complications (both early and late) in Avaulta and Align’s Instruction for Use.

       2. Ms. Smith’s implanting surgeon was not able to provide the necessary and required
          information to Ms. Smith for an informed consent because Bard failed to fully reveal
          such information and failed to fully evaluate said information prior to launch.

       3. Ms. Smith has developed complications as described above as a result of the Avaulta
          and Align TO being implanted in her body.

       4. As a result of these complications from the Avaulta and Align TO devices, Ms. Smith
          has suffered damages and will most likely continue to suffer future damages.

       5. Bard had feasible, safer, cost-effective, alternative devices or designs available at the
          time of Ms. Smith’s surgery that would have significantly decreased the risk of harm
          to her.

       There are many safer alternative devices or designs, rather than the Avaulta, available to

treat POP at the time of Ms. Smith’s surgery, and based on my experience and review of the

medical literature and other materials, it is my opinion that these alternative designs were

feasible and safer for Ms. Smith, including:

       1. The use of sutures, including delayed absorbable sutures like PDS, in a a uterosacral
          ligament suspension and a sacrospinous fixation; an anterior colporrhaphy or an
          abdominal sacrocolpopexy with mesh or biologic products ;

       2. Fascia POP repair with Biologics.

       3. A POP repair utilizing a lighter weight, larger pore mesh which does not employ the
          use of polypropylene mesh arms.

       There are many safer alternative devices or designs, rather than the Align TO, available

to treat SUI at the time of Ms. Smith’s surgery, and based on my experience and review of the

medical literature and other materials, it is my opinion that these alternative designs were

feasible and safer for Ms. Smith, including:

       1. A pubovaginal sling;
                                               19
 Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 21 of 55 PageID #: 725




       2. Burch Procedure;

       3. Slings made from biologic materials;

       4. A lighter weight, larger pore mesh sling

Ms. Smith did not receive information about the above risks because Bard did not disclose them

fully in its IFU and surgeons, including the implanting surgeon in Ms. Smith’s case, were not

made aware of them. This is true despite information readily available to Bard about these risks,

which predate the launch of the device. Because of this, Ms. Smith’s implanting surgeon could

not pass this information on to her and properly consent her about the risks associated with the

Avaulta device. Ms. Smith was unable to make a fully informed decision about having the Bard

devices implanted. As a result, to a reasonable degree of medical certainty, Ms. Smith suffered

injuries that were not disclosed to her by Bard and the inadequate disclosure of these risks were a

substantial factor and/or cause of Ms. Smith’s injuries.

       Based upon my medical education, and my review of the currently available medical

literature pertaining to Ms. Smith, with a high degree of medical certainty, it is my opinion that

Dr. Jin-Hee Kim’s and Dr. Mary Denman’s care and treatment of Ms. Smith met the standards of

care. In each case, the pre-operative evaluation of Ms. Smith met the standard of care and the

procedure was performed within the standard of care. There is no evidence of surgeon error,

deviation from the appropriate procedureal steps, surgical complications, excess blood loss,

surgical site contamination, or excess surgical duration.

       Based upon my review of Ms. Smith’s medical records, my experience, education, and

review of the available medical literature of Ms. Smith, I currently hold the foregoing opinions to

a reasonable degree of medical certainty. I reserve the right to supplement and revise my

opinions regarding Ms. Smith if further information becomes available.



                                                 20
Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 22 of 55 PageID #: 726




Date: May 24, 2019




                                    21
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 23 of 55 PageID #: 727

                                    Curriculum Vitae and Bibliography
                                           Daniel S Elliott, MD
1. Personal Information
      Citizenship:                     United States of America


2. Present Academic Rank and Position
      Consultant - Department of Urology, Mayo Clinic, Rochester, Minnesota                               07/2003 - Present
      Associate Professor of Urology - Mayo Clinic College of Medicine and Science                        01/2013 – 03/2016

      Professor of Urology – Mayo Clinic College of Medicine and Science                                  04/2017 -- Present


3. Education
      Biola University - BS, Biological Science                                                    1988
      School of Medicine, Loma Linda University - MD                                               1993
      Mayo School of Graduate Medical Education, Mayo Clinic College of Medicine -                 1993 - 1994
      Internship, General Surgery
      Mayo School of Graduate Medical Education, Mayo Clinic College of Medicine -                 1994 - 1999
      Resident, Urologic Surgery
      Baylor College of Medicine - Fellow, Neurourology, Urodynamics and Voiding                   1999 - 2000
      Dysfunction


4. Certification
Board Certifications
  American Board of Urology
      Urology                                                                                             2002 - 2012
      Urology/Female Pelvic Medicine and Reconstructive Surgery                                           2013 - Present

5. Licensure
6. Honors and Awards
      AUA Resident Award - John D. Silbar North Central Section                                    10/1998
      Urology Grant Recipient - Pfizer Scholars                                                    01/1999
      DeWeerd Travel Award Recipient - Awarding Organization                                       06/1999
      Annual Audio-Visual Award - AUA - American Urological Association,                           05/2011
      Washington, District of Columbia
      Small intestinal submucosa urethral wrap as a salvage treatment option following
      multiple failed artificial urinary sphincters - Third Prize - Landon Trost, Daniel Elliott
      Best Reviewer in 2011 Award - Urodynamics/Incontinence/Female                                05/2012
      Urology/Neurourology - The Journal of Urology
      Annual Audio-Visual Award - AUA - American Urological Association, San Diego, 05/2013
      California
      Long-Term Outcomes of Patients Undergoing the Standard Versus Modified (5
      Points of Fixation, 1 Point of Plication) Technique for Virtue Male Sling Placement -
      First Honorable Mention - Landon Trost, Daniel Elliott
      Best Reviewer in 2012 Award - Urodynamics/Incontinence/Female                                05/2013
      Urology/Neurourology - The Journal of Urology
      Kelalis Resident Essay Competition - Minnesota Urological Society, Lakeland,                 02/2015

RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 24 of 55 PageID #: 728
                                               Daniel S Elliott, MD                                    Page 2 of 32


      Minnesota
      Autologous Transobturator Urethral Sling Placement for Female Stress Urinary
      Incontinence - Third Prize - Brian Linder, Daniel Elliott
      Second Place Best Poster Western Section American Urological Associate          10/2015
      Meeting - American Urological Association
      Perioperative Impact of Androgen Therapy on Artificial Urinary Sphincter
      Outcomes. George Bailey, Brian Linder, Marcelino Rivera, Daniel S. Elliott
      The North Central Traveling Fellowship Award - North Central Section American 11/2015
      Urological Association
      Long-Term AUS Outcomes in 1082 Patients
      12th Annual Segura Contest - Joseph Segura Essay Contest                        04/2016 - Present
      Winner- Best Paper; Artificial Urinary Sphincter Urethral Erosions: Temporal
      Patterns, Management and Incidence of Preventable Erosions

7. Military Service
8. Previous Professional Positions and Major Appointments
      Senior Associate Consultant - Department of Urology, Mayo Clinic, Rochester,    07/2000 - 06/2003
      Minnesota

      Assistant Professor of Urology - Mayo Clinic College of Medicine and Science    04/2002 - 12/2012


9. Professional and Community Memberships, Societies, and Services
Professional Memberships and Services
      American Association of Clinical Urologists
         Member                                                                       1998 - 2005
      American Medical Association
         Member                                                                       1991 - 2001
      American Urological Association
         Member                                                                       2000 - Present
      European Association of Urology
         International Member                                                         03/2013 - Present
         Section of Female and Functional Urology
             International Member                                                     04/2013 - Present
         Section of Genitourinary Reconstructive Surgeons
             International Member                                                     03/2013 - Present
             Committee Member                                                         04/2014 - Present
      International Continence Society
         Member                                                                       2001 - Present
      International Continence Society Artificial Urinary Sphincter Standardization
      Committee
         Member                                                                       07/2015 - Present
      International Pelvic Pain Society
         Member                                                                       05/2014 - Present
      International Urogynecologic Association
         Member                                                                       05/2013 - Present
      International Urogynecologic Society
         Member                                                                       2003 - Present


RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 25 of 55 PageID #: 729
                                                Daniel S Elliott, MD                          Page 3 of 32


      Minimally Invasive Robotic Association
         Member                                                              2005 - Present
      Minnesota Medical Association
         Member                                                              2002 - Present
         Zumbro Valley Medical Society
             Member                                                          2002 - Present
      Minnesota Urological Society
         Member                                                              2006 - Present
      Olmsted County Medical Association
         Member                                                              2002 - Present
      Society for Urodynamics & Female Urology
         Member                                                              2002 - Present
         Education Committee
             Committee Member                                                08/2014 - Present
      Society of Laparoendoscopic Surgeons
         Member                                                              2005 - Present
      Society of Urologic Prosthetic Surgeons
         Member                                                              2005 - Present

Journal Editorial Responsibilities
      Journal of Gynecology and Obstetrics
         Editorial Board Member
      Journal of Robotic Surgery
         Consulting Editor
Journal Other Responsibilities
      Archives of Gynecology and Obstetrics
         Reviewer
      Canadian Urological Association Journal
         Reviewer
      Cleveland Clinic Journal of Medicine
         Reviewer
      Contemporary Clinical Trials
         Reviewer
      European Journal of Obstetrics & Gynecology and Reproductive Biology
         Reviewer
      European Urology
         Reviewer
      International Journal of Surgery
         Reviewer                                                            07/2016 - Present
      International Urogynecology Journal
         Reviewer
      Journal of Endourology
         Reviewer
      Journal of Investigative Urology
         Reviewer


RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 26 of 55 PageID #: 730
                                              Daniel S Elliott, MD                                 Page 4 of 32


      Mayo Clinic Health Letter
         Reviewer
      Mayo Clinic Proceedings
         Reviewer
      Nature Clinical Practice Urology
         Reviewer
      Neurourology and Urodynamics
         Reviewer
      Obstetrics & Gynecology International Journal
         Reviewer
      The Journal of Urology
         Reviewer
      Urologia Internationalis
         Reviewer

10. Educational Activities
  A. Curriculum and Course Development
      Society for Urodynamics and Female Urology Education Committee                 08/2014 - Present
      Mayo Clinic

      Mayo Clinic Department of Urology Clinical Competency Chair                    01/2015 - Present
      Mayo Clinic


  B. Teaching - Intramural
      Education Committee

      Prostate Pathology                                                             03/17/2005
      Mayo Medical School
      Rochester, Minnesota

      Society for Urodynamics and Female Urology                                     08/2014 - Present


  C. Mentorship
  Individual and Position           Timeframe                 Outcomes                Current Status
      Dora, Chandler                6/2001 - 6/2003           Published Manuscript    Private Practice Florida
      Resident


      DiMarco, David                6/2003 - 6/2004           Published Manuscript    Private Practice Oregon
      Resident


      Frank, Igor                   6/2004 - 6/2005           Published Manuscript    Consultant Urology Mayo
      Resident


      Krambeck, Amy                 6/2005 - 6/2008           Published Manuscript    Indiana University Staff
      Resident                                                                        Urology


      Routh, Jonathan               6/2006 - 6/2007           Published Manuscript    Duke University Urology
      Resident


RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 27 of 55 PageID #: 731
                                           Daniel S Elliott, MD                                    Page 5 of 32



      Inman, Brant               6/2007 - 8/2007           Published Manuscript       Duke University Urology
      Fellow


      Thompson, Houston          6/2007 - 8/2007           Published Manuscript       Consultant Urology Mayo



      Siddiqui, Sameer           6/2007 - 6/2009           Published Manuscript       St. Louis University
      Resident                                                                        Urology


      Tollefson, Matthew         6/2010 - 8/2010           Published Manuscript       Consultant Urology Mayo
      Resident


      Trost, Landon              6/2011 - 6/2013           Published Manuscript       Consultant Urology Mayo
      Resident


      Linder, Brian              6/2013 - Present          Published Manuscripts      Mayo Urogynecology
      Resident and Fellow                                                             Fellow


      Rivera, Marcelino          6/2014 - Present          Published Manuscript       Fellow Indiana University
      Resident


      Viers, Boyd                6/2014 - Present          Published Manuscript       Fellow Reconstructive
      Resident                                                                        Urology


      Ziegelmann, Matthew        6/2014 - Present          Published Manuscript       Urology Resident Mayo
      Resident


      Agarwal, Deepak            6/2015 - Present          Manuscript Accepted for    Urology Resident Mayo
      Resident                                             Publication


      McCall, Andrew             6/2015 - 6/2016           Published Manuscript       Urology Resident Mayo
      Resident


  D. Academic Career Development

11. Institutional/Departmental Administrative Responsibilities, Committee
Memberships, and Other Activities
      Mayo Clinic
      Mayo Clinic Formulary Committee
         Committee Member                                                            2000 - 2003
      Program Education Committee
         Member                                                                      02/2016 - Present
      Mayo Clinic in Rochester
      Department of Urology
         Clinical Competency Committee
                                                                                     10/2013 - Present


RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 28 of 55 PageID #: 732
                                                Daniel S Elliott, MD                                  Page 6 of 32


             Chair                                                                      01/2015 - Present
         Clinical Practice Committee
             Committee Member                                                           2000 - 2004
         Education Committee
                                                                                        02/2003 - 11/2008
                                                                                        10/2013 - Present

12. Presentations Extramural
      National or International

      Invited

      Robotic-Assisted Laparoscopic Management of Vaginal Vault Prolapse                    12/2005
      Minimally Invasive Robotics Association
      Innsbruck, Austria


      Assessment of Durability of Robotic Sacrocolpopexy for the Treatment of Vaginal       01/2007
      Vault Prolapse
      Minimally Invasive Robotics Association
      New York, New York


      Minimally Invasive Advances: Stress Incontinence                                      02/2007
      Mayo Clinic Rochester, Department of Urology
      Kohala Coast, Hawaii


      Treatment Options for the Failed Sling                                                02/2007
      Mayo Clinic Rochester, Department of Urology
      Kohala Coast, Hawaii


      Robotics Use in Gynecology: The Mayo Clinic Experience                                06/2007
      Robotic Surgery: Facts or Fiction?
      Milano, Italy


      Indication and Management of Artificial Urinary Sphincter                             10/2007
      7th Osijek Urological Days
      Osijek, Croatia


      Robotics Use in Gyenocology                                                           10/2007
      7th Osijek Urological Days
      Osijek, Croatia


      Robotic Urogynecologic Surgery                                                        03/2008
      3rd Annual World Robotic Urology Symposium
      Orlando, Florida




RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 29 of 55 PageID #: 733
                                              Daniel S Elliott, MD                          Page 7 of 32


      Latest Advances and Treatment of Complications in Minimally Invasive        05/2008
      Treatments for Stress Incontinence
      Indian American Urological Association (IAUA)
      Orlando, Florida


      Surgical Advances of Stress Urinary Incontinence                            05/2008
      Indian American Urological Association (IAUA)
      Orlando, Florida


      Robotic Sacrocolpopexy                                                      01/2009
      2009 International Robotic Urology Symposium (IRUS), Henry Ford Health
      System
      Las Vegas, Nevada


      Robotic Sacrocolpopexy Progress                                             01/2009
      International Robotic Urology Symposium, Henry Ford Health System
      Las Vegas, Nevada


      Management of Complications Following Anti-Incontinence Procedures          02/2009
      Mayo Clinic, Department of Urology, Rochester Meeting
      Kona, Hawaii


      Minimally Invasive Advances: Stress Incontinence                            02/2009
      Mayo Clinic, Department of Urology, Rochester Meeting
      Kona, Hawaii


      Overactive Bladder: Current Concepts of Management                          02/2009
      Mayo Clinic, Department of Urology, Rochester Meeting
      Kona, Hawaii


      Current Status Robotic GYN Surgery                                          01/2010
      2010 International Robotic Urology Symposium (IRUS), Henry Ford Health
      System
      Las Vegas, Nevada


      Plenary Session: Robotics for Female Pelvic Reconstruction: Who, When and   05/2010
      What?
      American Urological Association (AUA)
      San Francisco, California


      Robotic Sacrocolpopexy                                                      09/2010
      28th World Congress on Endourology and SWL
      Chicago, Illinois


      Female Urology                                                              09/2010
      28th World Congress on Endourology and SWL



RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 30 of 55 PageID #: 734
                                              Daniel S Elliott, MD                                 Page 8 of 32


      Chicago, Illinois


      OAB Current Concepts and Management                                                02/2012
      Mayo Clinic Reviews in Urology
      Kohala Coast, Hawaii


      Transvaginal Mesh Kits Complications and Alternatives                              02/2012
      Mayo Clinic Reviews in Urology
      Kohala Coast, Hawaii


      Treatment and Evaluation of the Complicated Artificial Urinary Sphincter Patient   02/2012
      Mayo Clinic Reviews in Urology
      Kohala Coast, Hawaii


      Vaginal Mesh for POP: What's the Data Show?                                        05/2012
      Indian American Urological Association (IAUA)
      Atlanta, Georgia


      How Do Different Centres Perform Robot-Assisted-Sacrocolpopexy?                    06/2012
      4th Annual Society of European Robotic Gynecological Surgery (SERGS)
      Marseille, France


      Optimizing Quality of Life With Regard to Urologic Function After Sacrectomy       01/2013
      The 4th Annual Sacral Tumor Study Group Conference, Massachusetts General
      Hospital
      Boston, Massachusetts


      Treatment of Bladder and Urethral Mesh Erosion: Remove and Reconstruct             02/2015
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, Arizona


      Male Urinary Incontinence Management                                               05/2015
      Association Française d'Urologie (AFU) / American Urological Association (AUA)
      New Orleans, Louisiana


      Managing Complications and Reoperative Surgery after AUS: State of the Art         09/2016
      Lecture
      Spain Urological Society
      Madrid, Spain


      Real Life Outcomes of Urinary Incontinence After Radical Prostatectomy,            09/2016
      Radiation Therapy, and Focal Therapy
      Spain Urological Society
      Madrid, Spain




RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 31 of 55 PageID #: 735
                                               Daniel S Elliott, MD                                   Page 9 of 32


      Oral

      Long Term Follow-Up of Endoscopically Treated Upper Tract Transitional Cell           04/1995
      Carcinoma
      American Urological Association Annual Meeting
      Las Vegas, Nevada


      Long Term Analysis of 323 AMS 800 Artificial Urinary Sphincters                       05/1996
      Urodynamics Subsection Meeting, American Urological Association
      Orlando, Florida


      Transabdominal Enzymatic Ablation of the Prostate in the Canine Model:                05/1996
      Evaluation for Use for the Treatment of Outflow Obstruction Due to Benign
      Prostatic Hyperplasia
      Urodynamics Subsection Meeting, American Urological Association
      Orlando, Florida


      Analysis of Functional Durability of AMS 800 Artificial Urinary Sphincter: The Mayo   04/1997
      Clinic Results
      American Urological Association Annual Meeting
      New Orleans, Louisiana


      Long Term Follow-Up Primary Realignment of Urethral Disruption Following Pelvic       04/1997
      Fracture
      American Urological Association Annual Meeting
      New Orleans, Louisiana


      Does Reoperation on an Artificial Urinary Sphincter Increase the Likelihood for       06/1998
      Further Reoperations for Mechanical or Nonmechanical Failure?
      American Urological Association Annual Meeting
      San Diego, California


      Is Nephroureterectomy Necessary in All Cases of Upper Tract Transitional Cell         05/1999
      Carcinoma? Long Term Results of Conservative Endourology Management of
      Upper Tract Transitional Cell Carcinoma in Individuals with Normal Contralateral
      Kidneys
      American Urological Association Annual Meeting
      Dallas, Texas


      Durability of Cadaveric Pubovaginal Sling                                             06/2001
      American Urological Association Annual Meeting
      Anaheim, California


      Does the Addition of Antibiotic Prophylaxis to CIC Alter the Incidence of UTI?        06/2002
      American Urological Association Annual Meeting
      Orlando, Florida


      Robotic Laparoscopic Sacrocolpopexy: New Surgical Technique for the Treatment         04/2003


RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 32 of 55 PageID #: 736
                                               Daniel S Elliott, MD                                   Page 10 of 32


      of Vaginal Vault Prolapse (Video Presentation)
      American Urological Association
      Chicago, Illinois


      Advancement in Salvage Procedure Following Failed Artificial Urinary Sphincter:       05/2006
      Tandem Transcorporal Artificial Urinary Sphincter Cuff Technique (Video
      Presentation)
      American Urological Association
      Atlanta, Georgia


      Severe Recurrent Bladder Neck Contracture After Prostatectomy: Salvage with           05/2008
      Urethral Wall Stent (Video and Poster Presentation)
      American Urological Association (AUA)
      Orlando, Florida


      Small Intestinal Submucosa Urethral Wrap as a Salvage Treatment Option                05/2011
      Following Multiple Failed Artificial Urinary Sphincters
      Audio-Visual
      American Urological Association (AUA)
      Washington, District of Columbia


      Impact of Patient Obesity on Robotic Sacrocolpopexy for the Treatment of Vaginal      02/2013
      Vault Prolapse
      Society of Urodynamics, Female Pelvic Medicine & Urogenital Reconstruction
      (SUFU)
      Las Vegas, Nevada


      Robotic Transvesical Rectourethral Fistula Repair Following a Robotic Radical         02/2013
      Prostatectomy (Video Presentation)
      Society of Urodynamics, Female Pelvic Medicine & Urogenital Reconstruction
      (SUFU)
      Las Vegas, Nevada


      The Impact of Prior Radiotherapy on Outcomes Following Surgical Repair of a           02/2013
      Rectourethral Fistula in Men with Prostate Cancer
      Society of Urodynamics, Female Pelvic Medicine & Urogenital Reconstruction
      (SUFU)
      Las Vegas, Nevada


      Long Term Risk for Repeat Anti-Incontinence Surgery following Urethrolysis: A         05/2013
      Review of 100 Patients
      American Urological Association (AUA)
      San Diego, California


      Long-Term Outcomes of Patients Undergoing the Standard Versus Modified (5             05/2013
      Points of Fixation, 1 Point of Plication) Technique for Virtue Male Sling Placement
      (Video Presentation)
      American Urological Association (AUA)
      San Diego, California

RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 33 of 55 PageID #: 737
                                               Daniel S Elliott, MD                                 Page 11 of 32



      Robotic Transvesical Rectourethral Fistula Repair Following a Robotic Radical       05/2013
      Prostatectomy (Video Presentation)
      American Urological Association (AUA)
      San Diego, California


      The Impact of InhibiZone on Artificial Urinary Sphincter Infection Rate             05/2013
      American Urological Association (AUA)
      San Diego, California


      Impact of Patient Obesity on Robotic Sacrocolpopexy for the Treatment of Vaginal    06/2013
      Vault Prolapse
      3rd International Meeting "Challenges in Endourology & Functional Urology"
      Paris, France


      Effect of Prior Radiotherapy and Ablative Therapy on Surgical Outcomes for the      10/2013
      Treatment of Rectourethral Fistulas
      2nd Joint Section Meeting of ESFFU, ESGURS, and ESOU
      Tubingen, Germany


      Impact of Patient Obesity on Robotic Sacrocolpopexy for the Treatment of Vaginal    10/2013
      Vault Prolapse
      2nd Joint Section Meeting of ESFFU, ESGURS, and ESOU
      T&#252;bingen, Germany


      Long-term Impact of Artificial Urinary Sphincter Reimplantation Following Prior     10/2013
      Device Explantation for Erosion and/or Infection
      2nd Joint Section Meeting of ESFFU, ESGURS, and ESOU
      T&#252;bingen, Germany


      Long-Term Device Outcomes for Artificial Urinary Sphincter Reimplantation           02/2014
      Following Prior Explantation for Erosion or Infection
      Society of Urodynamics Female Pelvic Medicine & Urogenital Reconstruction
      Miami, Florida


      Results of Artificial Urinary Sphincter Reimplantation Following Previous Erosion   04/2014
      and/or Infection
      29th Annual Congress of the European Association of Urology
      Stockholm, Sweden


      Autologous Transobturator Mid-Urethral Sling Placement: A Novel Outpatient          05/2014
      Procedure for Female Stress Urinary Incontinence (Video Presentation)
      American Urological Association (AUA)
      Orlando, Florida


      Surgical Management of Female Benign Urethral Stricture Disease: A Ten Year         05/2014
      Experience
      American Urological Association (AUA)

RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 34 of 55 PageID #: 738
                                               Daniel S Elliott, MD                                   Page 12 of 32


      Orlando, Florida


      A Comparison of Artificial Urinary Sphincter Device Outcomes Among Patients           02/2015
      With and Without Diabetes
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, Arizona


      A Prospective Evaluation of Complications After Artificial Urinary Sphincter          02/2015
      Placement and Their Impact on Device Survival
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, Arizona


      Autologous Transobturator Urethral Sling Placement for Female Stress Urinary          02/2015
      Incontinence
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, Arizona


      Effects of Radiation Therapy on Device Survival Among Individuals with Artificial     02/2015
      Urinary Sphincters
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, Arizona


      Holmium Laser Excision of Genitourinary Mesh Exposure Following Anti-                 02/2015
      Incontinence Surgery: Minimum 6 Month Follow-up
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, Arizona


      Outcomes for Artificial Urinary Sphincter Placement After Prior Male Urethral Sling   02/2015
      Failure
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, Arizona


      The Effect of BMI on Primary Artificial Urinary Sphincter Outcomes Among Males        02/2015
      with Stress Urinary Incontinence
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, Arizona


      Urethral Management During Artificial Urinary Sphincter Explantation for Erosion      02/2015
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, Arizona




RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 35 of 55 PageID #: 739
                                                Daniel S Elliott, MD                                   Page 13 of 32


      Holmium Laser Excision of Genitourinary Mesh Exposure Following Anti-                  05/2015
      Incontinence Surgery: Minimum 6 Month Follow-up
      American Urological Association (AUA)
      New Orleans, Louisiana


      Artificial Urinary Sphincter Mechanical Failures: Is It Better To Replace The Entire   02/2016
      Device Or Just The Malfunctioning Component?
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)


      Long-Term Outcomes Following Artificial Urinary Sphincter Placement: An                02/2016
      Analysis Of 1082 Cases At Mayo Clinic
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)


      Predictors of Poor Patient Satisfaction Following Primary AUS Placement Among          02/2016
      Men With and Without A Prior History of Radiation
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)


      Long-Term Quality of Life and Functional Outcomes Among Primary and                    03/2016
      Secondary Artificial Sphincter Urinary Sphincter Implantations in Men With Urinary
      Incontinence
      European Urology Association
      Munich, Germany


      Artificial Urinary Sphincter Mechanical Failures: Is It Better to Replace the Entire   03/2016
      Device or Just the Malfunctioning Component?
      European Urology Association
      Munich, Germany


      Predictors of Bladder Neck Contracture Following Radical Prostatectomy                 03/2016
      European Urology Association
      Munich, Germany


      Artificial Urinary Sphincter Mechanical Failures: Is It Better To Replace The Entire   05/2016
      Device Or Just The Malfunctioning Component?
      American Urological Association Annual Meeting
      San Diego, California


      Autologous Transobturator Urethral Sling Placement For Female Stress Urinary           05/2016
      Incontinence
      American Urological Association Annual Meeting
      San Diego, California


      Long-Term Outcomes Following Artificial Urinary Sphincter Placement: An                05/2016
      Analysis of 1,082 Cases At Mayo Clinic
      American Urological Association Annual Meeting
      San Diego, California

RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 36 of 55 PageID #: 740
                                              Daniel S Elliott, MD                                   Page 14 of 32



      Long-Term Quality of Life and Functional Outcomes Among Primary and                  05/2016
      Secondary Artificial Sphincter Urinary Sphincter Implantations in Men With Urinary
      Incontinence
      American Urological Association Annual Meeting
      San Diego, California


      Predictors Of Patient Satisfaction Following Primary AUS Placement Among Men         05/2016
      With And Without A Prior History of Radiation
      American Urological Association Annual Meeting
      San Diego, California


      Artificial Urinary Sphincter Outcomes Based Upon Etiology of Incontinence in a       03/2017
      Large Single Center Cohort
      Society of Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, AZ, Arizona


      Artificial Urinary Sphincter Revisions with Quick-Connectors versus Suture Tie       03/2017
      Connectors: Does the Technique Make a Difference?
      Society of Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, AZ, Arizona


      Can Time to Failure Predict Artificial Urinary Sphincter Component Failure?          03/2017
      Society of Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, AZ, Arizona


      How Informed is Our Consent? Patient Awareness of Radiation and Radical              03/2017
      Prostatectomy Complications
      Society of Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, AZ, Arizona


      Outcomes Comparison of Artificial Urinary Sphincter Device Survival in Patients      03/2017
      on Warfarin versus Patients Not on Warfarin
      Society of Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)
      Scottsdale, AZ, Arizona


      Poster

      Sacrocolopexy Results                                                                08/2004
      Colloquium-ICS/IUGA 2004
      Paris, France


      Robot-Assisted Laparoscopic Sacrocolpopexy for Treatment of High Grade               09/2007
      Vaginal Vault Prolapse: Surgical Technique and Initial Experience


RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 37 of 55 PageID #: 741
                                               Daniel S Elliott, MD                                Page 15 of 32


      29th Congress of the Societe Internationale d'Urologie
      Paris, France


      Robot Sacrocolpopexy: A Review of the Learning Curve in Fifty Casesl               01/2011
      4th World Congress on Controversies in Urology (CURy)
      Paris, France


      Impact of Radiotherapy on Surgical Repair and Outcomes in Patients with            06/2012
      Rectourethral Fistula.
      67th Annual Meeting of the Canadian Urological Association
      Alberta, Canada


      Comparative Surgical Complications of the Robotic Sacrocolpopexy for Pelvic        09/2012
      Organ Prolapse vs. Traditional Transabdominal Sacrocolpopexy
      European Robotic Urology Symposium (ERUS)
      London, United Kingdom


      Effect of Prior Radiotherapy and Ablative Therapy on Surgical Outcomes for the     02/2013
      Treatment of Rectourethral Fistulas
      Society of Urodynamics, Female Pelvic Medicine & Urogenital Reconstruction
      (SUFU)
      Las Vegas, Nevada


      Effect of Prior Radiotherapy and Ablative Therapy on Surgical Outcomes for the     05/2013
      Treatment of Rectourethral Fistulas
      American Urological Association (AUA)
      San Diego, California


      Impact of Patient Obesity on Robotic Sacrocolpopexy for the Treatment of Vaginal   05/2013
      Vault Prolapse
      American Urological Association (AUA)
      San Diego, California


      Risk Factors for Intraoperative Conversion During Robotic Sacrocolpopexy           02/2014
      Society of Urodynamics Female Pelvic Medicine & Urogenital Reconstruction
      Miami, Florida


      Outcomes and Predictors of Reoperation After Sling Release Surgery                 05/2014
      American Urological Association (AUA)
      Orlando, Florida


      Term Device Outcomes for Artificial Urinary Sphincter Reimplantation Following     05/2014
      Prior Explantation for Erosion or Infection
      American Urological Association (AUA)
      Orlando, Florida


      A Prospective Evaluation of Complications After Artificial Urinary Sphincter       05/2015


RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 38 of 55 PageID #: 742
                                               Daniel S Elliott, MD                                 Page 16 of 32


      Placement and Their Impact on Device Survival
      American Urological Association (AUA)
      New Orleans, Louisiana


      Artificial Urinary Sphincter Outcomes in Octogenarians                              05/2015
      American Urological Association (AUA)
      New Orleans, Louisiana


      Effects of Radiation Therapy on Device Survival Among Individuals with Artificial   05/2015
      Urinary Sphincters
      American Urological Association (AUA)
      New Orleans, Louisiana


      Effects Of Smoking Status On Device Survival Among Individuals Undergoing           02/2016
      Artificial Urinary Sphincter Placement
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)


      Long-Term Subjective And Functional Outcomes Of Primary And Secondary               02/2016
      Artificial Urinary Sphincter Implantations Among Men With Stress Urinary
      Incontinence
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)


      Temporal Pattern of Artificial Urinary Sphincter (AUS) Cuff Erosions Indicating     02/2016
      Differing Etiologies of AUS Cuff Erosions
      Society for Urodynamics, Female Pelvic Medicine and Urogenital Reconstruction
      (SUFU)


      Regional

      Invited

      How to Evaluate and Treat the Incontinent Patient                                   09/2000
      Mayo Clinic Internal Medicine Grand Rounds
      Mayo Clinic


      Rectocele                                                                           10/2004
      Office of Women's Health brown bag
      Rochester, Minnesota


      Latest Developments in Treating Female Stress Urinary Incontinence                  04/2005
      Michigan Urologic Society


      Robotics Surgery for Vaginal Prolapse                                               06/2007
      Controversies in Women's Health Symposium 2007
      Nisswa, Minnesota



RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 39 of 55 PageID #: 743
                                             Daniel S Elliott, MD                              Page 17 of 32


      Incontinence and Other Urological Issues                                       08/2007
      Radio Broadcast, Hosted by Dr. Thomas Shives
      HealthLine - KROC Radio
      Rochester, Minnesota


      A Practical Approach to Treating Incontinence                                  10/2008
      Clinical Reviews, Rochester Civic Center
      Rochester, Minnesota


      A Practical Approach to Treating Incontinence                                  11/2008
      Clinical Reviews, Rochester Civic Center
      Rochester, Minnesota


      Incontinence and Other Urological Issues                                       03/2010
      Radio Broadcast, Hosted by Dr. Thomas Shives
      Medical Edge Weekend - KROC Radio
      Rochester, Minnesota


      Urinary Incontinence                                                           03/2011
      Radio Broadcast, Hosted by Dr. Thomas Shives
      Medical Edge Weekend - KROC Radio
      Rochester, Minnesota


      Incontinence: Causes and Treatments                                            02/2013
      Prostate Cancer Support Group
      Rochester, Minnesota


      Urinary Incontinence                                                           05/2014
      Radio Broadcast, Hosted by Dr. Thomas Shives
      Medical Edge Weekend - KROC Radio
      Rochester, Minnesota


      Autologous Transobturator Urethral Sling Placement for Female Stress Urinary   03/2015
      Incontinence
      Minnesota Urological Society (MUS) Spring Seminar
      Minneapolis, Minnesota


      Management of Concomitant SUI and Stricture Disease                            08/2015
      2015 Mayo Clinic Updates in Urology and Case Conference Program Schedule
      Rochester, Minnesota


      Managing the Mesh Mess - Diagnosing and Managing Mesh Complications and        08/2015
      Non-Mesh Alternatives
      2015 Mayo Clinic Updates in Urology and Case Conference Program Schedule
      Rochester, Minnesota



RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 40 of 55 PageID #: 744
                                               Daniel S Elliott, MD                                   Page 18 of 32


      Surgical Tips to Optimize Outcomes of AUS Placement                                   08/2015
      2015 Mayo Clinic Updates in Urology and Case Conference Program Schedule
      Rochester, Minnesota


      Incontinence                                                                          12/2015
      Radio Broadcast, Hosted by Tracy McCray
      Mayo Clinic Radio
      Rochester, Minnesota


      Oral

      Paratesticular Angiomyofibroblastoma                                                  09/1995
      North Central Section, American Urological Association
      Minneapolis, Minnesota


      Does the Degree of Preoperative Elevation PSA Exclude a Patient for                   10/1996
      Consideration for Radical Retropubic Prostatectomy?
      North Central Section, American Urological Association
      Tucson, Arizona


      Does Reoperation of an Artificial Sphincter Place the Patient at an Increased Risk    10/1998
      for Subsequent Reoperation
      North Central Section, American Urological Association
      Amelia Island, Florida


      Combined Stent and Artificial Urinary Sphincter for Management of Severe              10/2000
      Recurrent Bladder Neck Contractures and Stress Incontinence after
      Prostatectomy: A Long-Term Evaluation.
      North Central Section, American Urological Association
      Phoenix, Arizona


      Does Nocturnal Deactivation of the Artificial Urinary Sphincter Lessen the Risk for   10/2000
      Urethral Atrophy?
      North Central Section, American Urological Association
      Phoenix, Arizona


      Is Fascia Lata Allograft Material Trustworthy for Pubovaginal Sling Repair?           10/2000
      North Central Section, American Urological Association
      Phoenix, Arizona


      Surgical Approach for Placement of SPARC Suburethral Sling                            10/2002
      North Central Section, American Urological Association
      Chicago, Illinois


      SPARC Suburethral Sling: Technique and Results (Video Presentation)                   11/2002
      Western Section, American Urological Association
      Kauai, Hawaii


RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 41 of 55 PageID #: 745
                                                Daniel S Elliott, MD                              Page 19 of 32



      Tandem Transcorporal Artificial Urinary Sphincter Cuff Salvage Technique          10/2006
      Following Previous Cuff Erosion and Infection: Surgical Description and Outcome
      Western Section, American Urological Association
      Maui, Hawaii


      Robotic Repair for Vaginal Prolapse has Significant Benefits                      11/2009
      North Central Section of the AUA - 83rd Annual Meeting
      Scottsdale, Arizona


      Results of Urethral Wrap As Salvage Treatment Option Following Multiple Failed    09/2010
      Artificial Urinary Sphincters
      North Central Section of the AUA
      Chicago, Illinois


      Long-Term Results of Small Intestinal Submucosa at Artificial Urinary Sphincter   10/2011
      Placement for Management of Persistent / Recurrent Incontinence Following
      Multiple Sphincter Failures and Erosions
      North Central Section of the AUA
      Rancho Mirage, California


      Infection of Antibiotic-Coated Artificial Urinary Sphincters                      10/2012
      North Central Section of the AUA
      Chicago, Illinois


      Long-Term Outcomes for Artificial Urinary Sphincter Reimplantation Following      09/2013
      Prior Device Explantation for Erosion and/or Infection
      South Central Section of the AUA
      Chicago, Illinois


      Long Term Risk for Need to Repeat Anti-Incontinence Surgery Following             10/2013
      Urethrolysis: A Review of 144 Patients
      North Central Section of the AUA
      Naples, Florida


      Long-Term Outcomes for Artificial Urinary Sphincter Reimplantation after          10/2013
      Explanation for Erosion or Infection
      North Central Section of the AUA
      Naples, Florida


      Autologous Transobturator Mid-Urethral Sling Placement for Female Stress          09/2014
      Urinary Incontinence (Video Presentation)
      North Central Section of the American Urological Association (AUA)
      Chicago, Illinois


      Urethral Management at the Time of Artificial Urinary Sphincter Erosion, Is       09/2014
      Urethral Catheterization Alone Enough?
      North Central Section of the American Urological Association (AUA)

RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 42 of 55 PageID #: 746
                                               Daniel S Elliott, MD                                  Page 20 of 32


      Chicago, Illinois


      A Comparison of Artificial Urinary Sphincter Device Outcomes Among Patients          11/2015
      With and Without Diabetes
      North Central Section of the American Urological Association (AUA)
      Amelia Island, Florida


      Autologous Transobturator Urethral Sling Placement for Female Stress Urinary         11/2015
      Incontinence
      North Central Section of the American Urological Association (AUA)
      Amelia Island, Florida


      Infection/Erosion Rates for Artificial Urinary Sphincter Revision After Mechanical   11/2015
      Device Failure or Urethral Atrophy
      North Central Section of the American Urological Association (AUA)
      Amelia Island, Florida


      Long Term Continence Outcomes and Retreatment Rates Following Artificial             11/2015
      Urinary Sphincter Placement: An Analysis of 1082 Cases at Mayo Clinic
      North Central Section of the American Urological Association (AUA)
      Amelia Island, Florida


      The Prospective Impact of Body Mass Index on Primary Artificial Urinary Sphincter    11/2015
      Outcomes Among Males with Stress Urinary Incontinence
      North Central Section of the American Urological Association (AUA)
      Amelia Island, Florida


      Poster

      Simultaneous Cuff-Only Artificial Urinary Sphincter at Augmentation Cystoplasty in   10/2013
      Children and Young Adults
      North Central Section of the AUA
      Naples, Florida


      Factors Associated with Intraoperative Conversion During Robotic                     09/2014
      Sacrocolpopexy
      North Central Section of the American Urological Association (AUA)
      Chicago, Illinois


      Perioperative Impact of Androgen Deprivation Therapy on Artificial Urinary           10/2015
      Sphincter Placement
      Western Section of the AUA
      Indian Wells, California


      The Protective Impact of Body Mass Index on Primary Artificial Urinary Sphincter     10/2015
      Outcomes Among Males with Stress Urinary Incontinence
      South Central Section of the American Urological Association (AUA)
      Scottsdale, Arizona


RE-AIMS 05/18/2017
          Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 43 of 55 PageID #: 747
                                               Daniel S Elliott, MD                                        Page 21 of 32



      Effects of Radiation Therapy on Device Survival Among Individuals with Artificial          11/2015
      Urinary Sphincters
      North Central Section of the American Urological Association (AUA)
      Amelia Island, Florida


      Negative Impact of Prior Sling on AUS Device Survival                                      11/2015
      North Central Section of the American Urological Association (AUA)
      United States of America


13. Visiting Professorship
      Minnesota Urological Society Pyelogram Conference                                          11/2014
      The Artificial Urinary Sphincter: Proper Patient Selection, Implantation and
      Troubleshooting
      Lakeland, Minnesota


      University of California Irvine                                                            03/16/2015
      AUS: Patient Selection and Complications Management
      Irvine, California


14. Clinical Practice, Interests, and Accomplishments
15. Research Interests
16. Educational Practice, Interests, and Accomplishments
17. Research Grants Awarded
Active Grants

Completed Grants
Federal
  Co-Investigator        Selenium and Vitamin E Cancer Prevention Trial (SELECT). Funded by         01/2010 - 12/2010
                         National Cancer Institute. (U10 CA 37429-SELECT)


Industry
  Principal Investigator Are There Histological and Tensile Strength Variations in Autologous,      10/2002 - 09/2003
                         Allograft and SIS Pubovaginal Slings Over Time Using the Rabbit
                         Model. Funded by Mentor Corporation. (MENTOR #5, 1A4575)


  Co-Investigator        Single Looped Mechanical Urinary Sphincter: Determination of Required      10/1995 - 12/1995
                         Urethral Constriction Forces to Provide Adequate Urinary Continence in
                         the Canine Model. Funded by Dacomed, Inc.. (Dacomed #1)


  Co-Investigator        Clinical Investigation of the Safety and Performance of Timm Medical       06/1999 - 02/2005
                         Technologies' Artificial Urinary Sphincter (TIMM-AUS). Funded by Timm
                         Medical Technologies. (Timm # 1)


  Co-Investigator        A Randomized, Double-Blind, Parallel-Group Study to Investigate the        07/1999 - 12/2003
                         Effects of a Single Oral Dose of L-753099 Compared to Placebo and
                         Tolerodine on Urodynamic Parameters in Healthy Male Volunteers.

RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 44 of 55 PageID #: 748
                                             Daniel S Elliott, MD                                   Page 22 of 32


                        Funded by Merck & Co., Inc.. (Merck 138)


  Co-Investigator       The Safety, Local Tolerability, Pharmacokinetics, and Risk Benefit of   01/2001 - 12/2003
                        Oxybutynin Transvaginal Rings (TVR) in Women with a History of
                        Overactive Bladder. Funded by Advanced Biologics. (BIOLOGICS #1)


  Co-Investigator       An Eight-Week, Double-Blind, Randomized, Parallel Group Design,         06/2001 - 07/2003
                        Multicenter Study of FLOMAX Capsules, 0.4 mg Daily Vs. Placebo, in
                        Female Patients w/ Lower Urinary Tract Symptoms (LUTS) w/ a
                        Significant Component of Voiding Symptoms. Funded by Boehringer
                        Ingelheim. (BOEHRINGER #34)


  Co-Investigator       Veritas Collagen Matrix Urological Sling Postmarketing Clinical Study   10/2001 - 09/2003
                        Protocol. Funded by Bio-Vascular, Inc.. (BIOVASCULAR #1)


Mayo Clinic
  Principal Investigator Transurethral Enzymatic Ablation of the Prostate (TEAP); Short-term    09/1995 - 12/2003
                         Concentration Study. Funded by Department Discretionary Funds.
                         (Immuno 2)


18. Patents
      Title                                               Patent Number            Date Filed       Date Issued
      Transabdominal Minimally Invasive Rectus Fascial    62033                    03/2014          08/2014
      Harvester Device
      Daniel S. Elliott


      Rectus Fascial Harvester Device                     14815                    03/2015          07/2015
      Daniel S. Elliott




RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 45 of 55 PageID #: 749
                                                Daniel S Elliott, MD                                          Page 23 of 32


19. Bibliography
Peer-reviewed Articles
  1.     Gleason PE, Elliott DS, Zimmerman D, Smithson WA, Kramer SA. Metastatic testicular choriocarcinoma and
         secondary hyperthyroidism: case report and review of the literature. J Urol. 1994 Apr; 151(4):1063-4. PMID:
         8126794


  2.     Elliott DS, Blute ML, Patterson DE, Bergstralh EJ, Segura JW. Long-term follow-up of endoscopically treated
         upper urinary tract transitional cell carcinoma. Urology. 1996 Jun; 47(6):819-25. PMID: 8677570 DOI:
         10.1016/S0090-4295(96)00043-X


  3.     Elliott DS, Barrett DM. Long-term followup and evaluation of primary realignment of posterior urethral
         disruptions. J Urol. 1997 Mar; 157(3):814-6. PMID: 9072573

  4.     Elliott DS, Barrett DM. The artificial urinary sphincter in the female: indications for use, surgical approach and
         results. Int Urogynecol J Pelvic Floor Dysfunct. 1998; 9(6):409-15. PMID: 9891964

  5.     Elliott DS, Barrett DM. Mayo Clinic long-term analysis of the functional durability of the AMS 800 artificial
         urinary sphincter: a review of 323 cases. J Urol. 1998 Apr; 159(4):1206-8. PMID: 9507835

  6.     Brown JA, Elliott DS, Barrett DM. Postprostatectomy urinary incontinence: a comparison of the cost of
         conservative versus surgical management. Urology. 1998 May; 51(5):715-20. PMID: 9610584

  7.     Elliott DS, Barrett DM. The artificial genitourinary sphincter. Digital Urology Journal. 1998 Jul.

  8.     Elliott DS, Timm GW, Barrett DM. An implantable mechanical urinary sphincter: a new nonhydraulic design
         concept. Urology. 1998 Dec; 52(6):1151-4. PMID: 9836575

  9.     Elliott DS, Boone TB. Urethral devices for managing stress urinary incontinence. Journal of Endourology.
         2000 Feb; 14(1):79-83. PMID: 10735576

  10.    Elliott DS, Barrett DM. Artificial urinary sphincter implantation using a bulbous urethral cuff: perioperative
         care. Urol Nurs. 2000 Apr; 20(2):89-90, 95-8. PMID: 11998129

  11.    Frank I, Elliott DS, Barrett DM. Success of de novo reimplantation of the artificial genitourinary sphincter. J
         Urol. 2000 Jun; 163(6):1702-3. PMID: 10799164

  12.    Petrou SP, Elliott DS, Barrett DM. Artificial urethral sphincter for incontinence. Urology. 2000 Sep 1;
         56(3):353-9. PMID: 10962293

  13.    Elliott DS, Boone TB. Is fascia lata allograft material trustworthy for pubovaginal sling repair? Urology. 2000
         Nov 1; 56(5):772-6. PMID: 11068297

  14.    Elliott DS, Boone TB. Recent advances in the management of the neurogenic bladder. Urology. 2000 Dec 4;
         56(6 Suppl 1):76-81. PMID: 11114567

  15.    Elliott DS, Boone TB. Combined stent and artificial urinary sphincter for management of severe recurrent
         bladder neck contracture and stress incontinence after prostatectomy: a long-term evaluation. J Urol. 2001
         Feb; 165(2):413-5. PMID: 11176385 DOI: 10.1097/00005392-200102000-00014

  16.    Elliott DS, Mutchnik S, Boone TB. The "bends" and neurogenic bladder dysfunction. Urology. 2001 Feb;
         57(2):365. PMID: 11182361

  17.    Kim IY, Elliott DS, Husmann DA, Boone TB. An unusual presenting symptom of sarcoidosis: neurogenic
         bladder dysfunction. J Urol. 2001 Mar; 165(3):903-4. PMID: 11176503


RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 46 of 55 PageID #: 750
                                               Daniel S Elliott, MD                                        Page 24 of 32



  18.    Petrou SP, Elliott DS. Artificial urethral sphincter for incontinence in adults. Drugs Today (Barc) 2001 Apr; 37
         (4):237-244 PMID: 12768224

  19.    Elliott DS, Barrett DM, Gohma M, Boone TB. Does nocturnal deactivation of the artificial urinary sphincter
         lessen the risk of urethral atrophy? Urology. 2001 Jun; 57(6):1051-4. PMID: 11377302

  20.    Elliott DS, Segura JW, Lightner D, Patterson DE, Blute ML. Is nephroureterectomy necessary in all cases of
         upper tract transitional cell carcinoma? Long-term results of conservative endourologic management of upper
         tract transitional cell carcinoma in individuals with a normal contralateral kidney. Urology. 2001 Aug;
         58(2):174-8. PMID: 11489692

  21.    Lightner DJ, Elliott D, Gillett M. Surgeon's corner. Transvaginal culdoplasty for posthysterectomy vaginal
         vault prolapse. Contemp Urol. 2003 Sep; 15(9):15-22. PMID: 0

  22.    DiMarco DS, Elliott DS. Tandem cuff artificial urinary sphincter as a salvage procedure following failed
         primary sphincter placement for the treatment of post-prostatectomy incontinence. J Urol. 2003 Oct; 170(4
         Part 1):1252-4. PMID: 14501735

  23.    Elliott DS, Barrett DM. Current indications for the use of the artificial genitourinary sphincter and management
         of its complications. The Scientific World Journal. 2004; 4(S1):114-27.

  24.    Di Marco DS, Chow GK, Gettman MT, Elliott DS. Robotic-assisted laparoscopic sacrocolpopexy for treatment
         of vaginal vault prolapse. Urology. 2004 Feb; 63(2):373-6. PMID: 14972496 DOI: 10.1016/j.urology.2003.09.033

  25.    Dora CD, Dimarco DS, Zobitz ME, Elliott DS. Time dependent variations in biomechanical properties of
         cadaveric fascia, porcine dermis, porcine small intestine submucosa, polypropylene mesh and autologous
         fascia in the rabbit model: implications for sling surgery. J Urol. 2004 May; 171(5):1970-3. PMID: 15076323 DOI:
         10.1097/01.ju.0000121377.61788.ad


  26.    Elliott DS, Frank I, DiMarco DS, Chow GK. Gynecologic use of robotically assisted laparoscopy:
         sacrocolpopexy for the treatment of high-grade vaginal vault prolapse. Am J Surg. 2004 Oct; 188(4A Suppl
         S):52S-56S. PMID: 15476652

  27.    Krambeck AE, Dora CD, Sebo TJ, Rohlinger AL, DiMarco DS, Elliott DS. Time-dependent variations in
         inflammation and scar formation of six different pubovaginal sling materials in the rabbit model. Urology. 2006
         May; 67(5):1105-10. PMID: 16698388 PMCID: 0 DOI: 10.1016/j.urology.2005.11.036

  28.    Elliott DS, Chow GK, Gettman M. Current status of robotics in female urology and gynecology. World J Urol.
         2006 Jun; 24(2):188-92. Epub 2006 Mar 24. PMID: 16557388 PMCID: 0 DOI: 10.1007/s00345-006-0071-5

  29.    Elliott DS, Krambeck AE, Chow GK. Long-term results of robotic assisted laparoscopic sacrocolpopexy for
         the treatment of high grade vaginal vault prolapse. J Urol 2006 Aug; 176 (2):655-9 PMID: 16813916 DOI:
         10.1016/j.juro.2006.03.040


  30.    Routh JC, Crimmins CR, Leibovich BC, Elliott DS. Impact of Parkinson's disease on continence after radical
         prostatectomy. Urology. 2006 Sep; 68(3):575-7. Epub 2006 Sep 18. PMID: 16979722 DOI:
         10.1016/j.urology.2006.03.025


  31.    Elliott DS, Siddiqui SA, Chow GK. Assessment of the durability of robot-assisted laparoscopic
         sacrocolpopexy for treatment of vaginal vault prolapse. J Robot Surg 2007; 1 (2):163-8 Epub 2007 June 19
         PMID: 25484955 PMCID: 4247457 DOI: 10.1007/s11701-007-0028-8


  32.    Elliott DS, Chow GK. [Management of vaginal vault prolapse repair with robotically-assisted laparoscopic
         sacrocolpopexy]. Ann Urol (Paris). 2007 Feb; 41(1):31-6. PMID: 17338498



RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 47 of 55 PageID #: 751
                                               Daniel S Elliott, MD                                         Page 25 of 32


  33.    Magera JS Jr, Elliott DS. Tandem transcorporal artificial urinary sphincter cuff salvage technique: surgical
         description and results. J Urol. 2007 Mar; 177(3):1015-9; discussion 1019-20. PMID: 17296400 DOI:
         10.1016/j.juro.2006.10.052


  34.    Krambeck AE, Thompson RH, Lohse CM, Patterson DE, Segura JW, Zincke H, Elliott DS, Blute ML.
         Endoscopic management of upper tract urothelial carcinoma in patients with a history of bladder urothelial
         carcinoma. J Urol. 2007 May; 177(5):1721-6. PMID: 17437796

  35.    Krambeck AE, Thompson RH, Lohse CM, Patterson DE, Elliott DS, Blute ML. Imperative indications for
         conservative management of upper tract transitional cell carcinoma. J Urol. 2007 Sep; 178(3 Pt 1):792-6;
         discussion 796-7 Epub 2007 Jul 16. PMID: 17632132 DOI: 10.1016/j.juro.2007.05.056

  36.    Magera JS Jr, Inman BA, Elliott DS. Does preoperative topical antimicrobial scrub reduce positive surgical
         site culture rates in men undergoing artificial urinary sphincter placement? J Urol. 2007 Oct; 178(4 Pt 1):1328-
         32; discussion 1332. Epub 2007 Aug 14. PMID: 17698144 DOI: 10.1016/j.juro.2007.05.146

  37.    Elliott DS, Frank I, Chow GK. Robotics and laparoscopy for vaginal prolapse and incontinence. Current
         Bladder Dysfunction Reports. 2007 Dec; 2(4):214-8.

  38.    Thompson RH, Krambeck AE, Lohse CM, Elliott DS, Patterson DE, Blute ML. Endoscopic management of
         upper tract transitional cell carcinoma in patients with normal contralateral kidneys. Urology. 2008 Apr;
         71(4):713-7. Epub 2008 Feb 11. PMID: 18267338 DOI: 10.1016/j.urology.2007.11.018

  39.    Thompson RH, Krambeck AE, Lohse CM, Elliott DS, Patterson DE, Blute ML. Elective endoscopic
         management of transitional cell carcinoma first diagnosed in the upper urinary tract. BJU Int. 2008 Nov;
         102(9):1107-10. Epub 2008 Jun 03. PMID: 18522631 DOI: 10.1111/j.1464-410X.2008.07766.x

  40.    Magera JS Jr, Elliott DS. Artificial urinary sphincter infection: causative organisms in a contemporary series. J
         Urol. 2008 Dec; 180(6):2475-8. Epub 2008 Oct 19. PMID: 18930496 DOI: 10.1016/j.juro.2008.08.021

  41.    Magera JS Jr, Inman BA, Elliott DS. Outcome analysis of urethral wall stent insertion with artificial urinary
         sphincter placement for severe recurrent bladder neck contracture following radical prostatectomy. J Urol.
         2009 Mar; 181(3):1236-41. Epub 2009 Jan 18. PMID: 19152938 DOI: 10.1016/j.juro.2008.11.011

  42.    Tollefson MK, Elliott DS, Zincke H, Frank I. Long-term outcome of ureterosigmoidostomy: an analysis of
         patients with >10 years of follow-up. BJU Int. 2010 Mar; 105(6):860-3. Epub 2009 Aug 13. PMID: 19681892 DOI:
         10.1111/j.1464-410X.2009.08811.x


  43.    Shimko MS, Umbreit EC, Chow GK, Elliott DS. Long-term outcomes of robotic-assisted laparoscopic
         sacrocolpopexy with a minimum of three years follow-up. J Robot Surg 2011 Sep; 5 (3):175-80 Epub 2011
         Jan 19 PMID: 27637704 DOI: 10.1007/s11701-011-0244-0

  44.    Trost L, Elliott DS. Male stress urinary incontinence: a review of surgical treatment options and outcomes.
         Adv Urol. 2012; 2012:287489. Epub 2012 May 8. PMID: 22649446 PMCID: 3356867 DOI: 10.1155/2012/287489

  45.    Trost L, Elliott D. Small intestinal submucosa urethral wrap at the time of artificial urinary sphincter placement
         as a salvage treatment option for patients with persistent/recurrent incontinence following multiple prior
         sphincter failures and erosions. Urology. 2012 Apr; 79(4):933-8. Epub 2011 Nov 25. PMID: 22119252 DOI:
         10.1016/j.urology.2011.09.003


  46.    Elliott DS. Con: mesh in vaginal surgery: do the risks outweigh the benefits? Curr Opin Urol. 2012 Jul;
         22(4):276-81. PMID: 22617054 DOI: 10.1097/MOU.0b013e3283545991

  47.    Burgess KL, Elliott DS. Robotic/Laparoscopic prolapse repair and the role of hysteropexy: a urology
         perspective. Urol Clin North Am. 2012 Aug; 39(3):349-60. PMID: 22877718 DOI: 10.1016/j.ucl.2012.05.006



RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 48 of 55 PageID #: 752
                                                     Daniel S Elliott, MD                                   Page 26 of 32


  48.    Mitchell CR, Gettman M, Chow GK, Elliott D. Robot-assisted sacrocolpopexy: description and video. J
         Endourol 2012 Dec; 26 (12):1596-9 Epub 2012 Oct 09 PMID: 23046290 DOI: 10.1089/end.2012.0388

  49.    Chau VR, Maxson PM, Joswiak ME, Elliott DS. Male sling procedures for stress urinary incontinence. Urol
         Nurs. 2013 Jan-Feb; 33(1):9-14, 37; quiz 14. PMID: 23556373

  50.    Linder BJ, Elliott DS. Robotic sacrocolpopexy: how does it compare with other prolapse repair techniques?
         Curr Urol Rep. 2013 Jun; 14(3):235-9. PMID: 23296693 DOI: 10.1007/s11934-012-0299-0

  51.    de Cogain MR, Elliott DS. The impact of an antibiotic coating on the artificial urinary sphincter infection rate. J
         Urol. 2013 Jul; 190(1):113-7. Epub 2013 Jan 09. PMID: 23313209 DOI: 10.1016/j.juro.2013.01.015

  52.    Linder BJ, Umbreit EC, Larson D, Dozois EJ, Thapa P, Elliott DS. Effect of prior radiotherapy and ablative
         therapy on surgical outcomes for the treatment of rectourethral fistulas. J Urol. 2013 Oct; 190(4):1287-91.
         Epub 2013 Mar 26. PMID: 23538238 DOI: 10.1016/j.juro.2013.03.077

  53.    Beddy D, Poskus T, Umbreit E, Larson DW, Elliott DS, Dozois EJ. Impact of radiotherapy on surgical repair
         and outcome in patients with rectourethral fistula. Colorectal Dis. 2013 Dec; 15(12):1515-20. PMID: 23841640
         DOI: 10.1111/codi.12350


  54.    Linder BJ, de Cogain M, Elliott DS. Long-term device outcomes of artificial urinary sphincter reimplantation
         following prior explantation for erosion or infection. J Urol. 2014 Mar; 191(3):734-8. Epub 2013 Sep 7 PMID:
         24018241 DOI: 10.1016/j.juro.2013.08.089


  55.    Clifton MM, Linder BJ, Lightner DJ, Elliott DS. Risk of repeat anti-incontinence surgery following sling
         release: a review of 93 cases. J Urol. 2014 Mar; 191(3):710-4. Epub 2013 Sep 20 PMID: 24060639 DOI:
         10.1016/j.juro.2013.09.030


  56.    Viers BR, Elliott DS, Kramer SA. Simultaneous augmentation cystoplasty and cuff only artificial urinary
         sphincter in children and young adults with neurogenic urinary incontinence. J Urol. 2014 Apr; 191(4):1104-8.
         Epub 2013 Sep 20. PMID: 24060640 DOI: 10.1016/j.juro.2013.09.032

  57.    Linder BJ, Elliott DS. Autologous transobturator midurethral sling placement: a novel outpatient procedure for
         female stress urinary incontinence. Int Urogynecol J. 2014 Sep; 25(9):1277-8. Epub 2014 Mar 14 PMID:
         24627107 DOI: 10.1007/s00192-014-2365-2


  58.    Linder BJ, Elliott DS. Autologous transobturator urethral sling placement for female stress urinary
         incontinence. J Urol. 2015 Mar; 193(3):991-6. Epub 2014 Oct 19. PMID: 25444955 DOI: 10.1016/j.juro.2014.08.125

  59.    Linder BJ, Chow GK, Hertzig LL, Clifton M, Elliott DS. Factors associated with intraoperative conversion
         during robotic sacrocolpopexy. Int Braz J Urol 2015 Mar-Apr; 41 (2):319-24 PMID: 26005974 PMCID: 4752096

  60.    Linder BJ, Rivera ME, Ziegelmann MJ, Elliott DS. Long-term Outcomes Following Artificial Urinary Sphincter
         Placement: An Analysis of 1082 Cases at Mayo Clinic. Urology 2015 Sep; 86 (3):602-7 Epub 2015 June 30
         PMID: 26135815 DOI: 10.1016/j.urology.2015.05.029


  61.    Linder BJ, Piotrowski JT, Ziegelmann MJ, Rivera ME, Rangel LJ, Elliott DS. Perioperative Complications
         following Artificial Urinary Sphincter Placement. J Urol 2015 Sep; 194 (3):716-20 Epub 2015 Mar 14 PMID:
         25776908 DOI: 10.1016/j.juro.2015.02.2945


  62.    Ogle CA, Linder BJ, Elliott DS. Holmium laser excision for urinary mesh erosion: a minimally invasive
         treatment with favorable long-term results. Int Urogynecol J 2015 Nov; 26 (11):1645-8 Epub 2015 June 11
         PMID: 26063548 DOI: 10.1007/s00192-015-2752-3


  63.    Linder BJ, Chow GK, Elliott DS. Long-term quality of life outcomes and retreatment rates after robotic
         sacrocolpopexy. Int J Urol 2015 Dec; 22 (12):1155-8 Epub 2015 Aug 24 PMID: 26300382 DOI: 10.1111/iju.12900



RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 49 of 55 PageID #: 753
                                                Daniel S Elliott, MD                                       Page 27 of 32


  64.    Elliott DS, Biardeau X, Aharony S, Angermeier K, Boone TB, Brant WO, Chartier-Kastler E, Drake M,
         Hellstrom W, Herschorn H, Sandhu J, McCammon K, Morey S, Mourtzinos A, Nitti V, Peterson A, Westney L,
         Yafil Campeau Z, Corcos J. Artificial Urinary Sphincter: Executive Summary of the 2015 Consensus
         Conference Neurology and Urodynamics .;35(S5-S7).

  65.    Rivera ME, Linder BJ, Ziegelmann MJ, Viers BR, Rangel LJ, Elliott DS. The Impact of Prior Radiation
         Therapy on Artificial Urinary Sphincter Device Survival. J Urol 2016 Apr; 195 (4 Pt 1):1033-7 Epub 2015 Oct
         27 PMID: 26518111 DOI: 10.1016/j.juro.2015.10.119

  66.    Linder BJ, Viers BR, Ziegelmann MJ, Rivera ME, Rangel LJ, Elliott DS. Artificial Urinary Sphincter
         Mechanical Failures-Is it Better to Replace the Entire Device or Just the Malfunctioning Component? J Urol
         2016 May; 195 (5):1523-8 Epub 2015 Oct 19 PMID: 26493494 DOI: 10.1016/j.juro.2015.10.084

  67.    Ziegelmann MJ, Linder BJ, Rivera ME, Viers BR, Rangel LJ, Elliott DS. Outcomes of artificial urinary
         sphincter placement in octogenarians. Int J Urol 2016 May; 23 (5):419-23 Epub 2016 Feb 18 PMID: 26890355

  68.    Godwin CA, Linder BJ, Rivera ME, Ziegelmann MJ, Elliott DS. Effects of Smoking Status on Device Survival
         Among Individuals Undergoing Artificial Urinary Sphincter Placement. Am J Mens Health 2016 May 29 [Epub
         ahead of print] PMID: 27241681 DOI: 10.1177/1557988316651133

  69.    Linder BJ, Elliott DS. Autologous Transobturator Urethral Sling Placement for Female Stress Urinary
         Incontinence: Short-term Outcomes. Urology 2016 Jul; 93:55-9 Epub 2016 Mar 29 PMID: 27036519 DOI:
         10.1016/j.urology.2016.03.025


  70.    McCall AN, Rivera ME, Elliott DS. Long-term Follow-up of the Virtue Quadratic Male Sling. Urology 2016 Jul;
         93:213-6 Epub 2016 Mar 15 PMID: 26993349 DOI: 10.1016/j.urology.2016.03.012

  71.    Viers BR, Linder BJ, Rivera ME, Rangel LJ, Ziegelmann MJ, Elliott DS. Long-Term Quality of Life and
         Functional Outcomes among Primary and Secondary Artificial Urinary Sphincter Implantations in Men with
         Stress Urinary Incontinence. J Urol 2016 Sep; 196 (3):838-43 Epub 2016 Mar 17 PMID: 26997310 DOI:
         10.1016/j.juro.2016.03.076


  72.    Bailey GC, Linder BJ, Rivera ME, Ziegelmann MJ, Rangel LJ, Elliott DS. The impact of androgen deprivation
         on artificial urinary sphincter outcomes. Transl Androl Urol 2016 Oct; 5 (5):756-761 PMID: 27785433 PMCID:
         5071185 DOI: 10.21037/tau.2016.06.07


  73.    Ziegelmann MJ, Linder BJ, Rivera ME, Viers BR, Elliott DS. The impact of prior urethral sling on artificial
         urinary sphincter outcomes. Can Urol Assoc J 2016 Nov-Dec; 10 (11-12):405-409 PMID: 28096915 PMCID:
         5167597 DOI: 10.5489/cuaj.3922


  74.    Viers BR, Linder BJ, Rivera ME, Andrews JR, Rangel LJ, Ziegelmann MJ, Elliott DS. The Impact of Diabetes
         Mellitus and Obesity on Artificial Urinary Sphincter Outcomes in Men. Urology 2016 Dec; 98:176-182 Epub
         2016 June 29 PMID: 27374732 DOI: 10.1016/j.urology.2016.06.038

  75.    Agarwal DK, Linder BJ, Elliott DS. Artificial urinary sphincter urethral erosions: Temporal patterns,
         management, and incidence of preventable erosions. Indian J Urol 2017 Jan-Mar; 33 (1):26-29 PMID: 28197026
         PMCID: 5264188 DOI: 10.4103/0970-1591.195758


  76.    Linder BJ, Viers BR, Ziegelmann MJ, Rivera ME, Elliott DS. Artificial urinary sphincter revision for urethral
         atrophy: Comparing single cuff downsizing and tandem cuff placement. Int Braz J Urol 2017 Mar-Apr; 43
         (2):264-270 PMID: 28128901

Non-Peer-reviewed Articles
  1.     Elliott DS, Cone M, Boone TB.Transabdominal sacrocolpopexy for severe vaginal vault prolapse; Indications
         and results. Issues in Incontinence. 2000 Apr.



RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 50 of 55 PageID #: 754
                                               Daniel S Elliott, MD                                       Page 28 of 32


  2.     Elliott DS, Barrett DM.Surgical management of the neurogenic bladder. American Urological Association
         Update Series. 2001 Feb.

  3.     Krambeck AE, Elliott DS.Primary realignment of the traumatic urethral distraction. American Urological
         Association Update Series. 2005 Oct.

  4.     Burgess KL, Elliott DS.Techniques of Abdominal Sacrocolpopexy for the Management of Apical Prolapse.
         American Urological Association Update Series. 2012; Lesson 11, Volume 31:109-116.

  5.     Elliott DS.Botox for overactive bladder. Mayo Clinic Health Letter. 2013 July:4.


Books
  1.     Elliott DS, Linder Brian. Urinary Dysfunction in Prostate Cancer: "Reoperative Anti-incontinence Surgery" 1
         Edition.Springer;

Book Chapters
  1.     Barrett DM, Abol-Enein H, Castro D, Hohenfellner M, Stohrer MW, Tanagho EA, Elliott DS, Chancellor MB,
         Madersbacher H, Stein R. Surgery for neuropathic bladder. in: World Health Organization: International
         Consultation on Incontinence, June 1998.

  2.     Elliott DS, Barrett DM. The artificial genitourinary sphincter. In: Resnick MI, Thompson IM, editors. Advanced
         Therapy of Prostate Disease. Hamilton: B. C. Decker Inc.; 2000. p. 405-9.

  3.     Elliott DS, Barrett DM. Management of complications of therapy: artificial urinary sphincter. In: Resnick MI,
         Thompson IM. Advanced therapy of prostatic disease. London: B.C. Decker Incorp; 2000 May.

  4.     Elliott DS, Boone TB. Neuromodulation for female idiopathic detrusor instability and urge incontinence. in:
         Female Pelvic Reconstructive Surgery. Stanton S, Zimmern P, editors. London: Springer-Verlag Publishers,
         2001.

  5.     Elliott DS. Diagnosis and management of apical prolapse. In: Goldman HB, Vasavada SP, editors. Female
         urology: a practical clinical guide. Totowa: Humana Press; 2007. (Current clinical urology.). p. 297-306.

  6.     Elliott DS, DiMarco DS, Chow GK. Female urologic robotic surgery: gynecologic indication for robotic-
         assisted laparoscopy-sacrocolpopexy for the treatment of high grade vaginal vault prolapse. In: Faust RA,
         editor. Robotics in surgery: history, current and future applications. New York: Nova Science Publishers; 2007.
         p. 137-46.

  7.     Eilliott DS, Krambeck A, Chow GK. Robotic urogynecologic surgery. In: In: Patel VR, editor. Robotic urologic
         surgery. London: Springer; 2007. p. 194-8.

  8.     Elliott DS, Chow GK. Robotic sacral colpopexy. In: Gharagozloo F, Najam F, editors. Robotic surgery. New
         York: McGraw-Hill Medical; 2009. p. 347-51.

  9.     McGee SM, Chow GK, Elliott DS. Robotic sacrocolpopexy: suspension of the bladder and vagina. In: Staskin
         DR editor. Atlas of bladder disease. Philadelphia: Springer; 2010. p. 251-8.

  10.    McGee SM, Shimko MS, Elliott DS, Chow GK. Robot-Assisted Laparoscopic Sacrocolpopexy. In: Atlas of
         Robotic Urologic Surgery, Current Clinical Urology Vol. 2. 2011. p. 107-18.

  11.    Shimko MS, Elliott DS. Robotic Surgery in Urogynecology. In: Robotics in Genitourinary Surgery. Vol. 7.
         2011. p. 605-10.




RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 51 of 55 PageID #: 755
                                                 Daniel S Elliott, MD                                          Page 29 of 32


  12.    Elliott DS, Trost LW. Esfínter Urinario Artificial. Fellow en disfunciones miccionales y urodinamia. In:
         Biomaterials and Prostheses Implant in Urology. 2012.

  13.    Linder BJ, Elliott DS. Robotic Sacrocolpopexy: How Does It Compare with Other Prolapse Repair
         Techniques? In: Current Urology Report. New York: Springer; 2012.

  14.    Trost L, Elliott DS. Artificial Urinary Sphincter: Reoperative Techniques and Management of Complications.
         In: Brandes SB, Morey AF editors. Advanced Male Urethral and Genital Reconstructive Surgery. 2nd ed. New
         York: Springer; 2014. p. 697-709.


Editorials
  1.     Richelson E, Elliott DS. Advances in medical management of overactive bladder. Mayo Clin Proc. 2003 Jun;
         78(6):681-3.

  2.     Elliott DS. Is an artificial urinary sphincter more effective than a urethral bulking agent for postprostatectomy
         incontinence? Nature Clinical Practice Urol. 2005 May; 2(5):220-1.

  3.     Chow GK, Elliott DS. Endoscopic cystocele surgery: lateral repair with combined suture/mesh technique. J
         Endourol. 2010 Oct; 24(10):1569.

Commentaries
  1.     Elliott DS, Lightner DJ, Blute ML. Medical management of overactive bladder. Mayo Clin Proc 2001 Apr; 76
         (4):353-5 PMID:11322348 DOI:10.4065/76.4.353

  2.     Elliott DS, Krambeck AE, Chow GK, Lee DI. Robotics: Long-term results of robotic assisted laparoscopic
         sacrocolpopexy for the treatment of high grade vaginal vault prolapse - Commentary. J Endourol. 2007;
         21(2):135.

  3.     Elliott DS. Can we better predict and treat urinary incontinence after prostatectomy? J Urol. 2012 Mar;
         187(3):789-90. Epub 2012 Jan 15. PMID:22248524 DOI:10.1016/j.juro.2011.12.027

  4.     Elliott DS. Editorial comment. J Urol. 2013 Apr; 189(4):1442; discussion 1442-3. Epub 2013 Jan
         08. PMID:23313625 DOI:10.1016/j.juro.2012.10.135

  5.     Linder BJ, Elliott DS. Reply: To PMID 22591970. Urology 2015 Sep; 86 (3):606-7 Epub 2015 Aug
         07 PMID:26255584 DOI:10.1016/j.urology.2015.05.031

Audio/Video/CD-ROM/etc.
  1.     Frank I, Elliott D. SPARC Surgical Video: A New Outpatient Suburethral Sling Procedure for the Treatment of
         Female Stress Urinary Incontinence North Central Section of the American Urological Association (AUA).
         2002 September.

  2.     Childs MA, McGee S, Routh J, Chow G, Elliott DS. Robot-Assisted Laparoscopic Sacrocolpopexy: A Review
         of the Learning Curve in Fifty Cases. Mayo Clinic Physician Update, News for Medical Professionals from
         Mayo Clinic Rochester ( 2009 Nov 11; Video Presentation) Epub 2009 Nov 11.

  3.     Trost L, Elliott D. Modifications to the Virtue male sling procedure: 5-points of fixation, 1-point of plication.
         Received first honorable mention video awards. Presented at the American Urological Association in San
         Diego, CA.2013 May;

  4.     Trost L, Elliott D. SIS urethral wrap at the time of repeat AUS placement following multiple prior failed AUS
         and erosions. AUA. 2011 May.



RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 52 of 55 PageID #: 756
                                                Daniel S Elliott, MD                                          Page 30 of 32


  5.     Trost L, Elliott D. SIS urethral wrap at the time of repeat AUS placement following multiple prior failed AUS
         and erosions. Received third place video awards. Presented at American Urological Association in
         Washington, DC.2011 May;

  6.     Linder BJ, Frank I, Dozois EJ, Elliott DS. Robotic transvesical retrourethral fistula repair after a robotic radical
         prostatectomy. J Endourol, Part B, Videourology. 2013 Jan; 27.


Abstracts
  1.     Elliott DS, Brown JA, Barrett DM. Long term analysis of the functional durability of the AMS 800 artificial
         urinary sphincter: a review of 323 cases placed at the Mayo Clinic. (Abstract 1028). J Urol. 1997 Apr; 157(4
         Suppl):265.

  2.     Elliott DS, Barrett DM. Long term followup and evaluation of primary realignment of posterior urethral
         disruption. (Abstract 855). J Urol. 1997 Apr; 157(4 Suppl):219.

  3.     Slezak J, Amling CL, Elliott DS, Blute ML, Zincke H. Should patients with very high serum PSA levels
         (greater-than-or-equal-to 50 ng/ml) undergo radical prostatectomy? (Abstract 1247). J Urol. 1997 Apr; 157(4
         Suppl):320.

  4.     Blute ML, Elliott DS, Patterson DE, Bergstralh EJ, Segura JW. Endoscopic renal preserving surgery for
         management of upper urinary tract transitional cell carcinoma. (Abstract 182). Br J Urol. 1997 Sep; 80(Suppl
         2):47.

  5.     Elliott DS, Barrett DM. Does the need for reoperation on an artificial genitourinary sphincter (AMS 800) place
         the patient at an increased risk for further reoperation due to mechanical or non-mechanical reasons.
         (Abstract 163). J Urol. 1998 May; 159(5 Suppl):45.

  6.     Frank I, Elliott DS, Zincke H, Blute ML. Ureterosigmoidostomy. American Urological Association Annual
         Meeting, Anaheim, California. 2001 Jun.

  7.     Elliott DS, Husmann DA. Recurrent urinary tract infections in patients with a hypocontractile bladder
         secondary to diabetes mellitus: does the addition of prophylactic antibiotics to cic alter the incidence of
         bacteriuria and symptomatic uti's? J Urol. 2002 Apr; 167(4):8.

  8.     Kausik S, Elliott DS. External beam radiation and its effect on artificial urinary sphincter long-term function.
         American Urological Association Annual Meeting, Orlando, Florida. 2002 Jun.

  9.     DiMarco D, Elliott DS. Long term results of tandem urethral cuff for the treatment of male incontinence
         following RRP. North Central Section, American Urological Association, Chicago, Illinois. 2002 Oct.

  10.    Dora C, Elliott DS. Preliminary results of SPARC suburethral sling. North Central Section, American
         Urological Association, Chicago, Illinois. 2002 Oct.

  11.    Dimarco DS, Chow GK, Gettman MT, Elliott DS. Robotic-assisted laparoscopic sarcocolpopexy (Abstract MP
         18/17). J Endourol. 2004 Nov; 18(Suppl 1):A109.

  12.    Hawatmeh SI, Elliott DS. OB tape suburethral sling for stress urinary incontinence (Abstract V496). J Urol.
         2005 Apr; 173(4):135.

  13.    Krambeck AE, Dora CD, DiMarco DS, Sebo TJ, Zobitz ME, Elliott DS. Time dependent variations in
         inflammatory reaction and scar formation of cadaveric fascia, porcine dermis, porcine small intestine
         submucosa, polypropylene mesh and utologous fascia in the rabbit model: implications for pubovaginal sling
         surgery (Abstract 931). J Urol. 2005 Apr; 173(4):252.




RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 53 of 55 PageID #: 757
                                               Daniel S Elliott, MD                                         Page 31 of 32


  14.    Webster W, Elliott D. Age and obesity predict early failure of synthetic suburethral slings for stress urinary
         incontinence. International Continence Society Meeting, Montreal, Canada. 2005 Aug.

  15.    Magera JS Jr, Elliott DS. Advancement in salvage procedure following failed artificial urinary sphincter:
         tandem transcorporal artificial urinary sphincter cuff technique (Abstract V1675). J Urol. 2006 Apr; 175(4
         Suppl):540.

  16.    Krambeck AE, Thompson RH, Segura JW, Patterson DE, Zincke H, Blute ML, Elliott DS. Endoscopic
         management of upper tract urothelial carcinoma in patient with a history of primary bladder urothelial
         carcinoma (Abstract 1100). J Urol. 2006 Apr; 175(4 Suppl):354.

  17.    Thompson RH, Krambeck AE, Patterson DE, Segura JW, Blute ML, Elliott DS. Endoscopic treatment of
         upper tract urothelial carcinoma in patients with solitary kidneys (Abstract 47). J Urol. 2006 Apr; 175(4
         Suppl):16-7.

  18.    Routh JC, Leibovich BC, Crimmins CR, Elliott DS. Parkinson's disease impact on voiding function after
         radical prostatectomy (Abstract 1603). J Urol. 2006 Apr; 175(4 Suppl):516-7.

  19.    Krambeck AE, Thompson RH, Patterson DE, Segura JW, Blute ML, Elliott DS. Conservative management of
         upper tract urothelial carcinoma in patients with imperative indications (Abstract VP6-01). J Endourol. 2006
         Aug; 20(Suppl 1):A32.

  20.    Krambeck AE, Thompson RH, Patterson DE, Segura JW, Blute ML, Elliott DS. Endoscopic management of
         upper tract urothelial carcinoma in patients with a history of primary bladder urothelial carcinoma (Abstract
         VP6-02). J Endourol. 2006 Aug; 20(Suppl 1):A32.

  21.    Thompson RH, Krambeck AE, Patterson DE, Blute ML, Segura JW, Elliott DS. Endoscopic treatment of
         upper tract urothelial carcinoma in patients with normal contraleteral kidneys (Abstract VP4-02). J Endourol.
         2006 Aug; 20(Suppl 1):A20.

  22.    Childs MA, Routh JC, Chow GK, Elliott DS. Robotic sacrocolpopexy: the learning curve for a novel surgical
         technique. J Endourol. 2010 Sep; 24(Suppl 1):A205-6.

  23.    Elliott DS. Impact of Radiotherapy on Surgical Repair and Outcomes in Patients with Rectourethral Fistula.
         67th Annual Meeting of the Canadian Urological Association. 2012 June.

  24.    Elliott DS, Chow GC. Comparative surgical complications of the robotic sacrocolpopexy for pelvic organ
         prolapse vs. traditional transabdominal sacrocolpopexy. BJU Int. 2012 Oct; 110:57-8.

  25.    Linder B, Umbreit E, Larson D, Dozois E, Elliott D. The impact of prior radiotherapy on outcomes following
         surgical repair of a rectourethral fistula in men with prostate cancer. Neurourol Urodyn. 2013 Feb; 32(2):174.

  26.    Linder B, Elliott D. Long-term outcomes for artifcial urinary sphincter reimplantation following prior device
         explantation for erosion or infection. Neurourol Urodyn. 2014 Feb; 33(2):170.

  27.    Linder B, Elliott D. Autologous transobturator mid-urethral sling placement for female stress urinary
         incontinence. North Central Section, American Urologic Association Chicago, IL. Sept 2014.

  28.    Linder B, Piotrowski J, Zieglemann M, Miest T, Rivera M, Ogle C, Elliott D. A prospective evaluation of
         complications after artificial urinary sphincter placement and their impact on device survival. Neurourol
         Urodyn. 2015 Feb; 34:S26.

  29.    Linder B, Elliott D. Autologous transobturator urethral sling placement for female stress urinary incontinence.
         Neurourol Urodyn. 2015 Feb; 34:S50.




RE-AIMS 05/18/2017
         Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 54 of 55 PageID #: 758
                                                Daniel S Elliott, MD                                         Page 32 of 32


  30.    Rivera M, Ziegelmann M, Linder B, Viers B, Rangel L, Elliott D. Effects of radiation therapy on device survival
         among individuals with artificial urinary sphincters. Neurourol Urodyn. 2015 Feb; 34:S80-1.

  31.    Ogle C, Linder B, Elliott D. Holmium laser excison of genitourinary mesh exposure following anti-incontinence
         surgery: minimum 6 month follow-up. Neurourol Urodyn. 2015 Feb; 34:S26.

  32.    Ziegelmann M, Linder B, Rivera M, Ogle C, Elliott D. Outcomes for artificial urinary sphincter placement after
         prior male urethral sling failure. Neurourol Urodyn. 2015 Feb; 34:S26-7.

  33.    Linder B, Elliott D. Urethral management during artificial urinary sphincter explantation for erosion. Neurourol
         Urodyn. 2015 Feb; 34:S55-6.

  34.    Godwin C, Linder B, Blackburne A, Rivera M, Elliott D. Effects of smoking status on device survival among
         individuals undergoing artificial urinary sphincter placement Neurourology And Urodynamics 2016 Feb; 35
         (Suppl 1):S71

  35.    Agarwal D, Linder B, Elliott D. Temporal pattern of artificial urinary sphincter (aus) cuff erosions indicating
         differing etiologies of aus cuff erosions Neurourology And Urodynamics 2016 Feb; 35 (Suppl 1):S69

  36.    Linder B, Elliott D. Autologous transobturator urethral sling placement for female stress urinary incontinence J
         Urol.195:(4)e868-869.Abstract no.MP65-12.

  37.    Viers B, Linder B, Rivera M, Rangel L, Ziegelmann M, Elliott D. Long-term quality of life and functional
         outdcomes among primary and secondary artificial urinary sphincter implantations in men with stress urinary
         incontinence North Central Section of the AUA, Chicago IL.

  38.    Rivera M, Linder B, Viers B, Ziegelmann M, Rangel L, Elliott D. Predictors of patient satisfaction following
         primary aus placement among men with and without a prior history of radiation North Central Section of the
         AUA, Chicago, IL.

  39.    Scales JA, Linder BJ, Rangel L, Elliott DS. Artificial urinary sphincter revision with quick-connectors versus
         suture-tie connectors: do the different techniques make a difference? Neurourology And Urodynamics 2017
         Feb; 36 (Suppl 1):S134

  40.    Yang DY, Linder BJ, Rangel LJ, Elliott DS. Can time to failure predict artificial urinary sphincter component
         failure? Neurourology And Urodynamics 2017 Feb; 36 (Suppl 1):S89-90

  41.    Linder BJ, Trabuco EC, Gebhart J, Klingele C, Occhino J, Elliott DS, Lightner DJ. Can urodynamic
         parameters predict sling revision for voiding dysfunction in women undergoing synthetic midurethral sling
         placement? Neurourology And Urodynamics 2017 Feb; 36 (Suppl 1):S136-7

  42.    Lomas DJ, Elliott DS. How informed is our consent? Patient awareness of radiation and radical prostatectomy
         complications Neurourology And Urodynamics 2017 Feb; 36 (Suppl 1):S140-1

  43.    Blackburne AT, Linder BJ, Elliott DS. Outcomes comparison of artificial urinary sphincter device survival in
         patients on warfarin versus patients not on warfarin Neurourology And Urodynamics 2017 Feb; 36 (Suppl
         1):S43




* Indicates that the primary author was a mentee of this author.




RE-AIMS 05/18/2017
  Case 2:15-cv-16402 Document 44-2 Filed 08/14/19 Page 55 of 55 PageID #: 759




                             BECKY SMITH CASE-SPECIFIC RELIANCE LIST

                                        DANIEL S. ELLIOTT, M.D.



MATERIALS REVIEWED:


Depositions of the Parties

Smith, Becky


Medical and Billing Records

Advanced Urology
Adventist Medical Center
Legacy Meridian Park Medical Center
Oregon Clinic, PC
Providence Medical Group Seaside
Providence Seaside Hospital
Tillamook Medical Group
Tuality Healthcare Neurology Clinic
Women’s Health Care Clinic of Oregon


Instructions for Use


Other
Plaintiff Fact Sheet
Plaintiff Profile Form
Defendants’ Fact Sheet


Incorporated Materials

All materials cited in and reviewed for the general causation reports
